Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20        PageID.1   Page 1 of 123




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

PAUL GRUNDY, CARL WOOD,                         Case No.
CHRISTOPHER LANGLEY, KIMBERLY
COOPER, FRANK BILOTTA, DAVIN                    Hon.
POWELL, MICHAEL CELENZA,
GERALD MCGUIRE, DAVID WILSON,                   CLASS ACTION COMPLAINT
CHRISTINA HEAVRIN, JOAN GARN,
ANDREW YOUNG, ALAN ANDERSEN,                    DEMAND FOR JURY TRIAL
JANE LOAKE, KENNETH HENRIQUES,
TERRY BUSCHBACH, KEITH HEAD,
RICHARD VAN ORDEN, SCOTT
LUNSKI, GLEN FOX, VICTORIA
HECKER, STEPHEN BUCKLEW,
JAMES BYRD, BARBARA ASIBOR,
SUSAN STOKER, JESSICA FINCH and
MAURA PETERSEN, on behalf of
themselves and all others similarly situated,

             Plaintiffs,

      v.

FCA US LLC,

             Defendants.
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20                                 PageID.2          Page 2 of 123




                                      TABLE OF CONTENTS
                                                                                                        Page
I.    INTRODUCTION ...........................................................................................1

II.   PARTIES .........................................................................................................3

      a.       Plaintiffs ................................................................................................3

               i.       Michigan .....................................................................................4

                        1.        Plaintiff Paul Grundy ........................................................4

               ii.      Alabama ......................................................................................5

                        1.        Carl Wood .........................................................................5

               iii.     Alaska..........................................................................................6

                        1.        Plaintiff Christopher Langley ...........................................6

               iv.      Arkansas ......................................................................................7

                        1.        Plaintiff Kimberly Cooper ................................................7

               v.       Florida .........................................................................................8

                        1.        Plaintiff Michael Celenza .................................................8

                        2.        Plaintiff Frank Bilotta .......................................................9

               vi.      Georgia ......................................................................................10

                        1.        Plaintiff Davin Powell ....................................................10

               vii.     Illinois .......................................................................................11

                        1.        Plaintiff Gerald McGuire ................................................11



                                                          i
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20                            PageID.3          Page 3 of 123




           viii. Indiana .......................................................................................12

                    1.       Plaintiff David Wilson ....................................................12

           ix.      Kentucky ...................................................................................13

                    1.       Plaintiff Christina Heavrin..............................................13

                    2.       Plaintiff Joan Garn ..........................................................14

           x.       Massachusetts............................................................................15

                    1.       Plaintiff Andrew Young .................................................15

           xi.      Nevada.......................................................................................16

                    1.       Plaintiff Alan Andersen ..................................................16

           xii.     New Jersey ................................................................................17

                    1.       Plaintiff Jane Loake ........................................................17

                    2.       Plaintiff Kenneth Henriques ...........................................18

           xiii. New York ..................................................................................19

                    1.       Plaintiff Richard Van Orden ...........................................19

           xiv.     North Carolina...........................................................................20

                    1.       Plaintiff Terry Buschbach ...............................................20

           xv.      Ohio ...........................................................................................21

                    1.       Plaintiff Keith Head ........................................................21

           xvi.     Oregon .......................................................................................22

                    1.       Plaintiff Glen Fox ...........................................................22


                                                     ii
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20                              PageID.4          Page 4 of 123




                      2.       Plaintiff Scott Lunski ......................................................23

              xvii. Pennsylvania .............................................................................24

                      1.       Plaintiff Stephen Bucklew ..............................................24

                      2.       Plaintiff Victoria Hecker ................................................25

              xviii. South Carolina...........................................................................26

                      1.       Plaintiff James Byrd .......................................................26

              xix.    Texas .........................................................................................27

                      1.       Plaintiff Barbara Asibor..................................................27

              xx.     Utah ...........................................................................................28

                      1.       Plaintiff Susan Stoker .....................................................28

              xxi.    Virginia .....................................................................................29

                      1.       Plaintiff Jessica Finch .....................................................29

              xxii. Washington ...............................................................................30

                      1.       Plaintiff Maura Petersen .................................................30

       b.     Defendant FCA US LLC .....................................................................31

III.   JURISDICTION AND VENUE ....................................................................32

IV.    COMMON FACTUAL ALLEGATIONS ....................................................33

       a.     Chrysler-Brand Automobiles Experience Declining Sales,

              Overstocked Inventory, and Frustrated Dealers ..................................33

       b.     The Lifetime Warranty ........................................................................34


                                                      iii
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20                       PageID.5      Page 5 of 123




      c.      The Lifetime Warranty’s Inspection Clause .......................................36

V.    CLASS ALLEGATIONS ..............................................................................39

VI.   CAUSES OF ACTION ..................................................................................47

      a.      Claims Brought on Behalf of the Michigan Class ..............................47

              MICHIGAN COUNT I .......................................................................47
              BREACH OF EXPRESS WARRANTY ............................................47

              MICHIGAN COUNT II ......................................................................49
              BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 49

      b.      Claims Brought on Behalf of the Alabama Class ...............................50

              ALABAMA COUNT I........................................................................50

              BREACH OF EXPRESS WARRANTY ............................................50
              ALABAMA COUNT II ......................................................................51

              BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 51
      c.      Claims Brought on Behalf of the Alaska Class...................................53

              ALASKA COUNT I............................................................................53
              BREACH OF EXPRESS WARRANTY ............................................53

              ALASKA COUNT II ..........................................................................54

              BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 54

      d.      Claims Brought on Behalf of the Arkansas Class ...............................55

              ARKANSAS COUNT I ......................................................................55

              BREACH OF EXPRESS WARRANTY ............................................55
              ARKANSAS COUNT II .....................................................................57


                                                  iv
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20                    PageID.6      Page 6 of 123




           BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 57

     e.    Claims Brought on Behalf of the Florida Class ..................................58

           FLORIDA COUNT I ..........................................................................58

           BREACH OF EXPRESS WARRANTY ............................................58

           FLORIDA COUNT II .........................................................................60

           BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 60
     f.    Claims Brought on Behalf of the Georgia Class .................................61

           GEORGIA COUNT I ..........................................................................61

           BREACH OF EXPRESS WARRANTY ............................................61
           (Ga. Code. Ann. §§ 11-2-313 and 11-2A-210) ...................................61

           GEORGIA COUNT II ........................................................................63
           BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 63

     g.    Claims Brought on Behalf of the Illinois Class ..................................64

           ILLINOIS CLASS COUNT I .............................................................64

           BREACH OF EXPRESS WARRANTY ............................................64
           ILLINOIS COUNT II..........................................................................66

           BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 66
     h.    Claims Brought on Behalf of the Indiana Class ..................................67

           INDIANA COUNT I ...........................................................................67

           BREACH OF EXPRESS WARRANTY ............................................67

           INDIANA COUNT II .........................................................................69
           BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 69



                                                v
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20                     PageID.7       Page 7 of 123




           (Based on Indiana Law) ......................................................................69

     i.    Claims Brought on Behalf of the Kentucky Class ..............................70

           KENTUCKY COUNT I ......................................................................70

           BREACH OF EXPRESS WARRANTY ............................................70

           KENTUCKY COUNT II ....................................................................72

           BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 72
     j.    Claims Brought on Behalf of the Massachusetts Class.......................73

           MASSACHUSETTS COUNT I ..........................................................73

           BREACH OF EXPRESS WARRANTY ............................................73
           MASSACHUSETTS COUNT II ........................................................75

           BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 75
     k.    Claims Brought on Behalf of the Nevada Class .................................76

           NEVADA COUNT I ...........................................................................76
           BREACH OF EXPRESS WARRANTY ............................................76

           NEVADA COUNT II..........................................................................78
           BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 78

     l.    Claims Brought on Behalf of the New Jersey Class ...........................79

           NEW JERSEY COUNT I ...................................................................79

           BREACH OF EXPRESS WARRANTY ............................................79

           NEW JERSEY COUNT II ..................................................................81

           BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 81
     m.    Claims Brought on Behalf of the New York Class .............................82



                                                vi
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20                   PageID.8       Page 8 of 123




           NEW YORK COUNT I ......................................................................82

           BREACH OF EXPRESS WARRANTY ............................................82
           NEW YORK COUNT II .....................................................................84
           BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 84

     n.    Claims Brought on Behalf of the North Carolina Class......................85

           NORTH CAROLINA COUNT I ........................................................85
           BREACH OF EXPRESS WARRANTY ............................................85
           NORTH CAROLINA COUNT II .......................................................87

           BREACH OF CONTRACT/COMMON-LAW WARRANTIES ...... 87

     o.    Claims Brought on Behalf of the Ohio Class ......................................88

           OHIO COUNT I 88
           BREACH OF EXPRESS WARRANTY ............................................88

           OHIO COUNT II 90

           BREACH OF CONTRACT/COMMON-LAW WARRANTIES ...... 90
     p.    Claims Brough on Behalf of the Oregon Class ...................................91

           OREGON COUNT I ...........................................................................91

           BREACH OF EXPRESS WARRANTY ............................................91
           OREGON COUNT II ..........................................................................93

           BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 93

     q.    Claims Brought on Behalf of the Pennsylvania Class ........................94

           PENNSYLVANIA COUNT I .............................................................94
           BREACH OF EXPRESS WARRANTY ............................................94



                                              vii
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20                    PageID.9      Page 9 of 123




           PENNSLYVANNIA COUNT II.........................................................96

           BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 96
     r.    Claims Brought on Behalf of the South Carolina Class......................97

           SOUTH CAROLINA COUNT I .........................................................97

           BREACH OF EXPRESS WARRANTY ............................................97

           SOUTH CAROLINA COUNT II .......................................................99
           BREACH OF CONTRACT/COMMON LAW WARRANTY .......... 99
     s.    Claims Brought on Behalf of the Texas Class ..................................100

           TEXAS COUNT I 100
           BREACH OF EXPRESS WARRANTY ..........................................100

           TEXAS COUNT II............................................................................102
           BREACH OF CONTRACT/COMMON LAW WARRANTY ........ 102

     t.    Claims Brought on Behalf of the Utah Class ....................................103

           UTAH COUNT I 103

           BREACH OF EXPRESS WARRANTY ..........................................103
           UTAH COUNT II 105

           BREACH OF CONTRACT/COMMON LAW WARRANTY ........ 105
     u.    Claims Brought on Behalf of the Virginia Class ..............................106

           VIRGINIA COUNT I........................................................................106

           BREACH OF EXPRESS WARRANTY ..........................................106

           VIRGINIA COUNT II ......................................................................108
           BREACH OF CONTRACT/COMMON LAW WARRANTY ........ 108



                                              viii
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20                        PageID.10       Page 10 of 123




        v.      Claims Brought on Behalf of the Washington Class ........................109

                WASHINGTON COUNT I...............................................................109
                BREACH OF EXPRESS WARRANTY ..........................................109

                WASHINGTON COUNT II .............................................................111

                BREACH OF CONTRACT/COMMON LAW WARRANTY ........ 111

VII. PRAYER FOR RELIEF ..............................................................................112

VIII. JURY DEMAND .........................................................................................113




                                                     ix
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.11    Page 11 of 123




      Plaintiffs Paul Grundy, Carl Wood, Christopher Langley, Kimberly Cooper,

Frank Bilotta, Michael Celenza, Davin Powell, Gerald McGuire, David Wilson,

Christina Heavrin, Joan Garn, Andrew Young, Alan Andersen, Jane Loake, Kenneth

Henriques, Terry Buschbach, Richard Van Orden, Keith Head, Scott Lunski, Glen

Fox, Victoria Hecker, Stephen Bucklew, James Byrd, Barbara Asibor, Susan Stoker,

Jessica Finch, and Maura Petersen (collectively, “Plaintiffs”), individuals, on behalf

of themselves and a class of other similarly situated individuals, complain of and

allege the following causes of action against FCA US LLC, as follows:

                                I.     INTRODUCTION

      1.     This Complaint seeks damages against Defendant FCA US LLC

(“FCA”) for breach of express warranty of 2006-2009 Chrysler, Dodge, and Jeep

vehicles, sold and delivered on, or after, July 26, 2007 (the “Class Vehicles”).

      2.     From 2006 through 2009, FCA (formerly known as “Chrysler Group

LLC”) sold, manufactured, advertised, the Class Vehicles with a Lifetime Limited

Powertrain Warranty (“Lifetime Warranty”). Under the Lifetime Warranty, FCA

promised to repair or replace the powertrain components of the Class Vehicles for

the lifetime of the owner/purchaser.

      3.     Plaintiffs have each presented their vehicles to various FCA authorized

dealers throughout the United States to diagnose and repair failed powertrain

components under the Lifetime Warranty. But FCA has systematically refused to



                                          1
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20         PageID.12    Page 12 of 123




diagnose and perform these repairs by claiming that Plaintiffs failed to adhere to a

provision within the warranty that their vehicles undergo a “powertrain inspection”

within sixty (60) days of each 5-year anniversary of its in-service date (the

“Inspection Clause”).

      4.     As result, Plaintiffs have been forced to incur significant out-of-pocket

expenses for parts and labor to fix their vehicles. To add insult to these injuries, FCA

has expressly repudiated its obligations to repair Plaintiffs’ vehicles by altogether

“revoking” their Lifetime Warranties. Thus, Plaintiffs going forward will incur

further expenses to repair the powertrain components and parts of their vehicles.

      5.     Plaintiffs herein allege that FCA’s non-performance of its obligation

under the Lifetime Warranty is without justification because (1) Plaintiffs were

never given reasonable notice of the existence of Inspection Clause at the time of

purchasing their vehicles and (2) the Inspection Clause is unconscionable.

      6.     For such reasons, and for those set forth below, Plaintiffs, on behalf of

themselves and those similarly situated, bring this action for monetary damages and

injunctive or declaratory relief to redress FCA’s breach of express warranty and/or

breach of contract/common law warranty.




                                           2
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20           PageID.13    Page 13 of 123




                                        II.       PARTIES

              a. Plaintiffs

      7.      For ease of reference, the following chart identifies the representative

Plaintiffs and the state(s) in which they reside and purchased their Class Vehicles.

   Class Representative        State of            State of   Model       Make/Model
                              Residence           Purchase    Year
       Grundy, Paul                MI                 MI       2009       Dodge Journey
           Wood, Carl             AL                  IL       2008    Dodge Grand
                                                                         Caravan
   Langley, Christopher           AK                 AK        2007   Dodge Ram 1500


     Cooper, Kimberly             AR                 AR        2008       Chrysler Aspen

       Bilotta, Frank              FL                 FL       2009      Jeep Grand
                                                                          Cherokee
     Celenza, Michael              FL                 FL       2007   Jeep Commander
       Powell, Davin              GA                 GA        2007        Chrysler 300
     McGuire, Gerald               IL                 IL       2009   Dodge Ram 1500
       Wilson, David               IN                 IN       2008   Chrysler Town &
                                                                          Country
           Garn, Joan             KY                 KY        2008     Jeep Patriot
     Heavrin, Christina           KY                 KY        2008   Chrysler Sebring
      Young, Andrew               MA                 MA        2007       Chrysler 300C
      Andersen, Alan              CA                 NV        2007       Jeep Wrangler
    Henriques, Kenneth             NJ                 NJ       2009     Jeep Grand
                                                                         Cherokee
        Loake, Jane                NJ                 NJ       2008   Chrysler Town &
                                                                          Country
    Van Orden, Richard            NY                 NY        2007   Dodge Ram 1500


                                              3
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.14    Page 14 of 123




   Class Representative        State of        State of   Model       Make/Model
                              Residence       Purchase    Year
     Buschbach, Terry             NC              NC       2009    Dodge Ram 1500
        Head, Keith                  IA          OH        2008    Dodge Ram 1500
       Lunski, Scott                 OR          OR        2008       Jeep Wrangler
           Fox, Glen                 OR          OR        2008       Dodge Avenger
     Bucklew, Stephen                PA          PA        2008        Dodge Grand
                                                                         Caravan
      Hecker, Victoria               WV           PA       2008       Dodge Avenger

        Byrd, James                  FL          SC        2009       Dodge Journey
                                                                          SXT
      Asibor, Barbara                TX          TX        2007        Dodge Nitro
       Stoker, Susan                 UT          UT        2008       Dodge Grand
                                                                        Caravan
       Finch, Jessica                VA          VA        2007       Dodge Grand
                                                                        Caravan
      Petersen, Maura                WA          WA        2008       Dodge Grand
                                                                        Caravan

                       i. Michigan

                            1. Plaintiff Paul Grundy

      8.      Plaintiff Paul Grundy is a citizen of Michigan and resides in Sterling

Heights, Michigan. Plaintiff Grundy purchased a new 2009 Dodge Journey from

Galeana’s Van Dyke Dodge, located in Warren, Michigan. FCA, including its

agents, representatives, and authorized dealer, represented to Plaintiff Grundy, both

orally and through advertisements, that the vehicle came with the Lifetime Warranty.




                                          4
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.15    Page 15 of 123




But Plaintiff Grundy was not given notice informing him about the existence of the

Inspection Clause or the specific obligations it imposed on him.

      9.     In December 2019, Plaintiff Grundy presented the vehicle to Galeana’s

Van Dyke Dodge to diagnose and repair the vehicle’s engine components. FCA

refused to make the necessary repairs to the engine pursuant to its obligations under

the Lifetime Warranty. According to FCA, the vehicle’s Lifetime Warranty was

revoked because it had not undergone a powertrain inspection pursuant to the terms

of the Inspection Clause. For that reason alone, FCA refused to cover the cost of

parts and labor to repair the vehicle under the Lifetime Warranty.

      10.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Grundy has suffered ascertainable economic damages—the cost

of parts and labor necessary to repair the vehicle.

                   ii. Alabama

                          1. Carl Wood

      11.    Plaintiff Carl Wood is a citizen of Alabama and resides in Guntersville,

Alabama. Plaintiff Wood purchased a new 2009 Dodge Caravan from Royal Gate

Chrysler Dodge Jeep RAM located in Columbia, Illinois. Prior to purchasing the

vehicle, FCA through its agents, representatives, and authorized dealer represented

to Plaintiff Wood, both orally and through advertisements, that the vehicle came




                                          5
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20         PageID.16    Page 16 of 123




with the Lifetime Warranty. But Plaintiff Wood was not given notice about the

existence of the Inspection Clause or the specific obligations it imposed on him.

      12.    In the Spring of 2019, Plaintiff Wood presented the vehicle to Landers

McLarty Dodge Chrysler Jeep Ram in Huntsville, Alabama for transmission repairs.

At that time, FCA refused to make the necessary repairs pursuant to its obligations

under the Lifetime Warranty. According to FCA, the vehicle’s Lifetime Warranty

was revoked because it had not undergone a powertrain inspection pursuant to the

terms of the Inspection Clause. For that reason alone, FCA refused to cover the cost

of parts and labor to repair the vehicle’s transmission.

      13.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Wood has suffered ascertainable economic damages—the cost

of parts and labor necessary to repair the vehicle.

                   iii. Alaska

                           1. Plaintiff Christopher Langley

      14.    Plaintiff Christopher Langley is a citizen of Alaska and resides in

Anchorage, Alaska. Plaintiff Langley purchased a new 2007 Dodge Ram 1500 from

Lithia Chrysler Dodge in Anchorage, Alaska. Prior to purchasing the vehicle, FCA

through its agents, representatives, and its authorized dealer represented to Plaintiff,

both orally and through advertising, that the vehicle came with the Lifetime

Powertrain Warranty. But Plaintiff Langley was not given notice informing him


                                           6
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.17   Page 17 of 123




about the existence of the Inspection Clause or the specific obligations it imposed

on him.

      15.    In or around October 2019, Plaintiff Langley brought the vehicle to

Lithia Dodge to diagnose and repair a crank shaft and leak in the transfer case.

Because these were powertrain components, and thus covered by the Lifetime

Warranty, Plaintiff Langley expected that FCA would pay for cost and labor

associated with repairing the vehicle. But FCA unjustly declined to perform these

repairs under the Lifetime Warranty. Plaintiff Langley was shocked and surprised to

learn that FCA had revoked the vehicle’s Lifetime Warranty because it failed to

undergo powertrain inspection pursuant to the specific terms of the Inspection

Clause. According to FCA, because the vehicle failed to undergo a powertrain

inspection within the times frames Inspection Clause, its denial of claims under the

Lifetime Warranty - claims that would have otherwise been cover—was justified.

      16.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Langley has suffered ascertainable economic damages—the cost

of parts and labor necessary to repair the vehicle.

                   iv. Arkansas

                          1. Plaintiff Kimberly Cooper

      17.    Plaintiff Kimberly Cooper is a citizen of Arkansas and resides in Center

Ridge, Arkansas. Plaintiff Cooper purchased a new 2008 Chrysler Aspen from


                                          7
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.18    Page 18 of 123




Superior Dodge Chrysler, located in Conway, Arkansas. Prior to purchasing the

vehicle, FCA, through its agents, representatives, and its authorized dealer

represented to Plaintiff Cooper, both orally and through advertisements, that the

vehicle came with the Lifetime Warranty. But Plaintiff Cooper was not given notice

informing her about the existence of the Inspection Clause or the specific obligations

it imposed on her.

      18.    In August of 2019, Plaintiff Cooper presented the vehicle to Superior

Chrysler Dodge for repairs to the vehicle’s powertrain parts and components. At that

time, FCA refused to make these necessary repairs pursuant to its obligations under

the Lifetime Warranty. According to FCA, the vehicle’s Lifetime Warranty was

revoked because it had not undergone a powertrain inspection pursuant to the terms

of the Inspection Clause. For that reason alone, FCA refused to cover the cost of

parts and labor to repair the vehicle.

      19.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Cooper has suffered ascertainable economic damages—the cost

of parts and labor necessary to repair the vehicle.

                     v. Florida

                           1. Plaintiff Michael Celenza

      20.    Plaintiff Michael Celenza is a citizen of Florida and resides in

Jacksonville, Florida. Plaintiff Celenza purchased a new 2007 Jeep Commander


                                          8
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.19    Page 19 of 123




from Mike Shad Chrysler Jeep, located in Jacksonville, Florida. Prior to purchasing

the vehicle, FCA, through its agents, representatives, and its authorized dealer

represented to Plaintiff Celenza, both orally and through advertisements, that the

vehicle came with the Lifetime Warranty. But Plaintiff Celenza was not given notice

informing him about the existence of the Inspection Clause or the specific

obligations it imposed on him.

      21.    In Fall 2018, Plaintiff Celenza presented the vehicle to Jacksonville

Chrysler Jeep Dodge, located in Jacksonville, Florida, for repairs to internal

components of the vehicle’s engine. At that time, FCA refused to make these

necessary repairs pursuant to its obligations under the Lifetime Warranty. According

to FCA, the vehicle’s Lifetime Warranty was revoked because it had not undergone

a powertrain inspection pursuant to the terms of the Inspection Clause. For that

reason alone, FCA refused to cover the cost of parts and labor to repair the vehicle.

      22.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Celenza has suffered ascertainable economic damages—the cost

of parts and labor necessary to repair the vehicle.

                          2. Plaintiff Frank Bilotta

      23.    Plaintiff Frank Bilotta is a citizen of Florida and resides in Oviedo,

Florida. Plaintiff Bilotta purchased a new 2009 Jeep Grand Cherokee from Dodge

Chrysler Jeep RAM of Winter Haven, located in Winter Haven, Florida. Prior to


                                          9
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.20    Page 20 of 123




purchasing the vehicle, FCA through its agents, representatives, and authorized

dealer represented to Plaintiff Bilotta, both orally and through advertisements, that

the vehicle came with the Lifetime Warranty. But Plaintiff Bilotta was not given

notice about the existence of the Inspection Clause or the specific obligations it

imposed on him.

      24.    In July of 2019, Plaintiff Bilotta presented the vehicle to Greenway

Dodge Chrysler Jeep Ram for maintenance, at which time, a service technician

discovered that an engine sensor required replacement. FCA refused to make the

necessary repairs pursuant to its obligations under the Lifetime Warranty. According

to FCA, the vehicle’s Lifetime Warranty was revoked because it had not undergone

a powertrain inspection pursuant to the terms of the Inspection Clause. For that

reason alone, FCA refused to cover the cost of parts and labor to repair the vehicle.

      25.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Bilotta has suffered ascertainable economic damages—the cost

of parts and labor necessary to repair the vehicle.

                   vi. Georgia

                          1. Plaintiff Davin Powell

      26.    Plaintiff Davin Powell is a citizen of Georgia and resides in Hinesville,

Georgia. Plaintiff Powell purchased a new 2007 Chrysler 300 from an authorized

Chrysler dealership located in Georgia. Prior to purchasing the vehicle, FCA through


                                          10
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.21    Page 21 of 123




its agents, representatives, and authorized dealer represented to Plaintiff Powell,

both orally and through advertisements, that the vehicle came with the Lifetime

Warranty. But Plaintiff Powell was not given notice about the existence of the

Inspection Clause or the specific obligations it imposed on him.

      27.    In early 2019, Plaintiff Powell presented the vehicle to Liberty Chrysler

Dodge Jeep Ram located in Hinesville, Georgia to replace the water pump due to its

recent failure. At that time, FCA refused to replace the vehicle’s water pump

pursuant to its obligations under the Lifetime Warranty. According to FCA, the

vehicle’s Lifetime Warranty for Plaintiff’s Powell’s vehicle was revoked because it

had not undergone a powertrain inspection pursuant to the terms of the Inspection

Clause. For that reason alone, FCA refused to cover the cost of parts and labor to

repair the vehicle’s transmission.

      28.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Powell has suffered ascertainable economic damages—the cost

of parts and labor necessary to repair the vehicle.

                  vii. Illinois

                          1. Plaintiff Gerald McGuire

      29.    Plaintiff Gerald McGuire is a citizen of Illinois and resides in Lake in

the Hills, Illinois. Plaintiff McGuire purchased a new 2009 Dodge Ram 1500 (“the

vehicle” for purposes of this section”) from Wickstrom Chrysler Jeep Dodge RAM,


                                          11
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20        PageID.22   Page 22 of 123




located in Barrington, Illinois. Prior to purchasing the vehicle, FCA through its

agents, representatives, and authorized dealer, both orally and through

advertisements, represented to Plaintiff McGuire that the vehicle came with the

Lifetime Warranty. But Plaintiff McGuire was not given notice informing him about

the Inspection Clause or the specific obligations it imposed on him.

      30.    In or around December 2019, Plaintiff McGuire brought the vehicle to

Wickstrom Chrysler to diagnose and repair its transmission. At that time, FCA

refused to make these repairs pursuant to its obligations under the Lifetime

Warranty. According to FCA, the vehicle’s Lifetime Warranty was revoked because

it had not undergone a powertrain inspection pursuant to the terms of the Inspection

Clause. For that reason alone, FCA refused to cover the cost of parts and labor to

repair the vehicle under the Lifetime Warranty.

      31.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff McGuire has suffered ascertainable economic damages—the

cost of parts and labor necessary to repair the vehicle.

                 viii. Indiana

                          1. Plaintiff David Wilson

      32.    Plaintiff David Wilson is a citizen of Indiana and resides in Marion,

Indiana. Plaintiff Wilson purchased a new 2008 Chrysler Town and Country from

Ray Harris Chrysler Dodge and Jeep, located in Marion, Indiana. Prior to purchasing


                                          12
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20         PageID.23   Page 23 of 123




the vehicle, FCA through its agents, representatives, and authorized dealer

represented to Plaintiff Wilson, both orally and through advertisements, that the

vehicle came with the Lifetime Warranty. But Plaintiff Wilson was not given notice

informing him about the existence of the Inspection Clause or the specific

obligations it imposed on him.

      33.    In or around December of 2019, Plaintiff Wilson brought the vehicle to

Mike Anderson Chrysler Dodge and Jeep of Marion, Indiana to diagnose and repair

its transmission. At that time, FCA refused to make these repairs pursuant to its

obligations under the Lifetime Warranty. According to FCA, the vehicle’s Lifetime

Warranty was revoked because it failed to undergo a powertrain inspection pursuant

to the terms of the Inspection Clause. For that reason alone, FCA refused to cover

the cost of parts and labor to repair the vehicle.

      34.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Wilson has suffered ascertainable economic damages—the cost

of parts and labor necessary to repair the vehicle.

                   ix. Kentucky

                           1. Plaintiff Christina Heavrin

      35.    Plaintiff Christina Heavrin is a citizen of Kentucky and resides in

Louisville, Kentucky. Plaintiff Heavrin purchased a new 2008 Chrysler Sebring

from Perkins Chrysler, located in Louisville, Kentucky. Prior to purchasing the


                                           13
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.24    Page 24 of 123




vehicle, FCA and its agents, representatives, and authorized dealer represented to

Plaintiff Heavrin—both orally and through advertisements—that the vehicle came

with the Lifetime Warranty. But Plaintiff Heavrin was not given notice about the

existence of the Inspection Clause and the specific obligations it imposed on her.

      36.    In August 2018, Plaintiff Heavrin presented the vehicle to an authorized

dealer, Cross Motors Chrysler located in Louisville, Kentucky, to repair the

transmission. Later, in November of 2018, she presented the vehicle to Craig and

Landreth Chrysler, located in Crestwood, Kentucky, to repair the oil pan. On both

occasions, FCA refused to perform these repairs to the vehicle under the Lifetime

Warranty. According to FCA, the vehicle’s Lifetime Warranty was revoked because

it failed to undergo a powertrain inspection pursuant to the terms of the Inspection

Clause. For that reason alone, FCA refused repair the vehicle.

      37.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Heavrin has suffered ascertainable economic damages—the cost

of parts and labor necessary to repair the vehicle.

                          2. Plaintiff Joan Garn

      38.    Plaintiff Joan Garn is a citizen of Kentucky and resides in Lancaster,

Kentucky. Plaintiff Garn purchased a new 2008 Jeep Patriot from Mann Chrysler

Dodge Jeep RAM, located in Richmond, Kentucky. FCA, including its agents,

representatives, and authorized dealer, represented to Plaintiff Garn, both orally and


                                          14
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.25    Page 25 of 123




through advertisements, that the vehicle came with the Lifetime Warranty. But

Plaintiff Garn was never given notice informing her about the existence inform her

about the existence of the Inspection Clause or the specific obligations it imposed

on her.

      39.    In January 2020, Plaintiff Garn presented the vehicle to Mann Chrysler

to diagnose and repair components of the rear axle. FCA refused to make these

repairs pursuant to its obligations under the Lifetime Warranty. According to FCA,

the vehicle’s Lifetime Warranty was revoked because it had not undergone a

powertrain inspection pursuant to the terms of the Inspection Clause. For that reason

alone, FCA refused to cover the cost of parts and labor to repair the vehicle.

      40.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Garn has suffered ascertainable economic damages—the cost of

parts and labor necessary to repair the vehicle.

                   x. Massachusetts

                          1. Plaintiff Andrew Young

      41.    Plaintiff Andrew Young is a citizen of Massachusetts and resides in

East Longmeadow, Massachusetts. Plaintiff Young purchased a new 2007 Chrysler

300C (“the vehicle” for purposes of this section”) from Bertera Chrysler Jeep,

located in West Springfield, Massachusetts. FCA, through its agents,

representatives, and authorized dealer, represented to Plaintiff Young, both orally


                                         15
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.26    Page 26 of 123




and through advertisements, that the vehicle came with the Lifetime Warranty. But

Plaintiff Young was not given notice informing him about the existence of the

Inspection Clause or the specific obligations it imposed on him.

      42.    In January 2020, Plaintiff Young presented the vehicle to Bertera

Chrysler to diagnose and repair the transmission. FCA refused to make the necessary

repairs pursuant to its obligations under the Lifetime Warranty. According to FCA,

the vehicle’s Lifetime Warranty was revoked because it had not undergone a

powertrain inspection pursuant to the terms of the Inspection Clause. For that reason

alone, FCA refused to cover the cost of parts and labor to repair the vehicle under

the Lifetime Warranty.

      43.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Young has suffered ascertainable economic damages—the cost

of parts and labor necessary to repair the vehicle.

                   xi. Nevada

                          1. Plaintiff Alan Andersen

      44.    Plaintiff Alan Andersen is a citizen of California and resides in Lake

Tahoe, California. Plaintiff Andersen purchased a new 2007 Jeep Wrangler from

Lithia Chrysler Jeep, located in Reno, Nevada. Prior to purchasing the vehicle, FCA,

including its agents, representatives, and authorized dealer, represented to Plaintiff

Andersen, both orally and through advertisements, that it came with the Lifetime


                                          16
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20        PageID.27    Page 27 of 123




Powertrain Warranty. But Plaintiff Andersen was not given notice informing him of

the existence of the Inspection Clause or the specific obligations that it imposed on

him.

       45.   In November 2019, Plaintiff Andersen presented the vehicle to Lithia

Chrysler Jeep for repairs to the exhaust manifold, rear differential, and rear axle. At

that time, FCA refused to make the necessary repairs pursuant to its obligations

under the Lifetime Warranty. According to FCA, the vehicle’s Lifetime Warranty

was revoked because it had not undergone a powertrain inspection pursuant to the

terms of the Inspection Clause. For that reason alone, FCA refused to cover the cost

of parts and labor to repair the vehicle.

       46.   As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Andersen has suffered ascertainable economic damages—the

cost of parts and labor necessary to repair the vehicle.

                  xii. New Jersey

                           1. Plaintiff Jane Loake

       47.   Plaintiff Jane Loake is a citizen of New Jersey and resides in Ho-Ho-

Kus, New Jersey. Plaintiff Loake purchased a new 2008 Chrysler Town & Country

from Chrysler Dodge Jeep of Paramus, located in Paramus, New Jersey. FCA,

including its agents, representatives, and authorized dealer, represented to Plaintiff

Loake, both orally and through advertisements, that the vehicle came with the


                                            17
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20         PageID.28    Page 28 of 123




Lifetime Warranty. But Plaintiff Loake was not given notice informing her about the

existence of the Inspection Clause or the specific obligations it imposed on her.

      48.    In October 2019, Plaintiff Loake’s spouse, Mr. Barry Bernstein,

presented the vehicle to Chrysler Dodge Jeep of Paramus for repairs to the vehicle’s

axle and engine mounts. At that time, FCA refused to make these necessary repairs

pursuant to its obligations under the Lifetime Warranty. According to FCA, the

vehicle’s Lifetime Warranty was revoked because it had not undergone a powertrain

inspection pursuant to the terms of the Inspection Clause. For that reason alone, FCA

refused to cover the cost of parts and labor to repair the vehicle.

      49.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Loake has suffered ascertainable economic damages—the cost

of parts and labor necessary to repair the vehicle.

                           2. Plaintiff Kenneth Henriques

      50.    Plaintiff Kenneth Henriques is a citizen of New Jersey and resides in

Lakewood, New Jersey. Plaintiff Henriques purchased a new 2009 Jeep Grand

Cherokee from Pine Belt Chrysler Jeep Dodge Ram of Lakewood, New Jersey. FCA,

including their agents, representatives, and authorized dealer, represented to Plaintiff

Henriques, both orally and through advertisements, that the vehicle came with the

Lifetime Warranty. But Plaintiff Henriques was not given notice informing him




                                          18
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20        PageID.29    Page 29 of 123




about the existence of the Inspection Clause or the specific obligations that it

imposed.

      51.    In or around July 2019, Plaintiff Henriques presented the vehicle to

Pine Belt Chrysler for repairs to the transmission. At that time, FCA refused to make

these necessary repairs pursuant to its obligations under the Lifetime Warranty. FCA

had revoked the vehicle’s Lifetime Warranty because it failed to undergo a

powertrain inspection pursuant to the terms of the Inspection Clause. For that reason

alone, FCA refused to cover the cost of parts and labor to repair the vehicle.

      52.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Henriques has suffered ascertainable economic damages—the

cost of parts and labor necessary to repair the vehicle.

                 xiii. New York

                          1. Plaintiff Richard Van Orden

      53.    Plaintiff Richard Van Orden is a citizen of New York and resides in

Port Jervis, New York. Plaintiff Van Orden purchased a new 2007 Dodge Ram 1500

Suresky Chrysler Dodge Jeep RAM, located in Goshen, New York. FCA, including

its agents, representatives, and authorized dealer, represented to Plaintiff Van Orden,

both orally and through advertisements, that the vehicle came with the Lifetime

Warranty. But Plaintiff Van Orden was not given notice informing him of about the

existence of the Inspection Clause or the specific obligations that it imposed on him.


                                          19
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.30    Page 30 of 123




      54.    In Spring 2019, Plaintiff Van Orden presented the vehicle to Suresky

Chrysler Dodge for an engine inspection, at which time the dealership discovered

that various powertrain components needed to be repaired. However, FCA refused

to make these repairs pursuant the warranty. It had revoked Plaintiff Van Orden’s

Lifetime Warranty because the vehicle failed to undergo a powertrain inspection

pursuant to the terms of the Inspection Clause. Since that time, Plaintiff Van Orden

has incurred significant out-of-pocket costs as a result of repairing and/or replacing

several of the vehicle’s powertrain components, including but not limited to the

water pump, catalytic converter, engine sensors, and spark plugs.

      55.     As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Van Orden has suffered ascertainable economic damages—the

cost of parts and labor necessary to repair the vehicle

                 xiv. North Carolina

                          1. Plaintiff Terry Buschbach

      56.    Plaintiff Terry Buschbach is a citizen of North Carolina and resides in

Cary, North Carolina. Plaintiff Buschbach purchased a new 2009 Dodge Ram 1500

from Hendrick Dodge, located in Cary, North Carolina. FCA, including its agents,

representatives, and authorized dealer, represented to Plaintiff Buschbach, both

orally and through advertisements, that the vehicle came with the Lifetime Warranty.




                                         20
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20        PageID.31   Page 31 of 123




But Plaintiff Buschbach was not given notice informing him about the existence of

the Inspection Clause or the specific obligations that it imposed on him

      57.    In November 2019, Plaintiff Buschbach presented the vehicle to

Hendrick Dodge for a diagnostic inspection after the vehicle’s “check-engine light”

illuminated. Hendrick Dodge informed Plaintiff Buschbach that the vehicle’s

engine’s fuel injectors needed to be replaced. FCA refused to make these necessary

repairs to the vehicle pursuant to its obligations under the Lifetime Warranty. FCA

had revoked the vehicle’s warranty because it had not undergone a powertrain

inspection pursuant to the terms of the Inspection Clause. For that reason alone, FCA

refused to cover the cost of parts and labor to repair the vehicle under the Lifetime

Warranty.

      58.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Buschbach has suffered ascertainable economic damages—the

cost of parts and labor necessary to repair the vehicle.

                  xv. Ohio

                          1. Plaintiff Keith Head

      59.    Plaintiff Keith Head is a citizen of Indiana and resides in Lafayette,

Indiana. Plaintiff Head purchased a new 2008 Dodge Ram 1500 from Medina

Chrysler Dodge Jeep Ram, located in Medina, Ohio. FCA, including its agents,

representatives, and authorized dealer, represented to Plaintiff Head, both orally and


                                          21
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.32    Page 32 of 123




through advertisements, that the vehicle came with the Lifetime Warranty. But

Plaintiff Head was not given notice informing him about the existence of the

Inspection Clause and the specific obligations it imposed on him.

      60.    In November 2019, Plaintiff Head presented the vehicle to Medina

Chrysler Dodge for a diagnostic inspection after the vehicle’s “check-engine light”

illuminated. At that time, the dealership determined that the vehicle required new

fuel. But FCA refused to cover the cost of these repairs under the Lifetime Warranty.

According to FCA, had revoked the vehicle’s warranty because it had not undergone

a powertrain inspection pursuant to the terms of the Inspection Clause. For that

reason alone, FCA refused to cover the cost of parts and labor to repair the vehicle.

      61.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Head has suffered ascertainable economic damages—the cost of

parts and labor necessary to repair the vehicle.

                 xvi. Oregon

                          1. Plaintiff Glen Fox

      62.    Plaintiff Glen Fox is a citizen of Oregon and resides in Salem, Oregon.

Plaintiff Fox purchased a new 2008 Dodge Avenger from Withnell Motor Company,

located in Salem, Oregon. Prior to purchasing the vehicle, FCA, including its agents,

representatives, and authorized dealer, represented to Plaintiff Fox, both orally and

through advertisements, that the vehicle came with the Lifetime Warranty. But


                                         22
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.33    Page 33 of 123




Plaintiff Fox was not given notice informing her about the existence of the

Inspection Clause or the obligations it imposed on him.

      63.    In October 2018, Plaintiff Fox presented the vehicle to Withnell Dodge

for general maintenance to the vehicle, and at that time, Plaintiff Fox learned that

FCA had revoked the vehicle’s Lifetime Warranty for its failure to undergo a

powertrain inspection pursuant to the terms of the Inspection Clause. Plaintiff Van

Orden has incurred significant out-of-pocket costs to repair the vehicle’s powertrain

components – including but not limited to the water pump, catalytic converter,

engine sensors, and spark plugs – all of which should have been covered by FCA

under the Lifetime Warranty.

      64.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Fox has suffered ascertainable economic damages—the cost of

parts and labor necessary to repair the vehicle

                          2. Plaintiff Scott Lunski

      65.    Plaintiff Scott Lunski is a citizen of Oregon and resides in Oregon City,

Oregon. Plaintiff Lunski purchased a new 2008 Jeep Wrangler from Northwest Jeep

Chrysler Dodge Ram located in Beaverton, Oregon. Prior to purchasing the vehicle,

FCA, including its agents, representatives, and authorized dealer, represented to

Plaintiff Lunski both orally and through advertisements, that the vehicle came with

the Lifetime Warranty. But Plaintiff Lunski was not given notice informing him


                                         23
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.34    Page 34 of 123




about the existence of the Inspection Clause or the specific obligations it imposed

on him.

      66.    In December 2019, Plaintiff Lunski presented the vehicle to Northwest

Chrysler to diagnose and repair and/or replace its head gasket, water pump, and oil

pan seal. At that time, FCA refused to repair these powertrain components of the

vehicle pursuant to its obligations under the Lifetime Warranty. According to FCA,

the vehicle’s Lifetime Warranty was revoked because it failed to undergo a

powertrain inspection pursuant to the terms of the Inspection Clause. For that reason

alone, FCA refused to cover the cost of parts and labor to repair the vehicle.

      67.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Lunski has suffered ascertainable economic damages—the cost

of parts and labor necessary to repair the vehicle.

                xvii. Pennsylvania

                          1. Plaintiff Stephen Bucklew

      68.    Plaintiff Stephen Bucklew is a citizen of Pennsylvania and resides in

Irwin, Pennsylvania. Plaintiff Bucklew purchased a new 2008 Dodge Grand Caravan

from Baum Boulevard Dodge Chrysler Jeep RAM, located in Pittsburgh,

Pennsylvania. Prior to purchasing the vehicle, FCA, including their agents,

representatives, and authorized dealer, represented to Plaintiff Bucklew, both orally

and through advertisements, that the vehicle came with the Lifetime Warranty. But


                                          24
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.35   Page 35 of 123




Plaintiff Bucklew was not given notice informing him of the existence of the

Inspection Clause or the specific obligations it imposed on him.

      69.    In October 2019, Plaintiff Bucklew presented the vehicle to Jim

Shorkey Auto Group, located in Irwin, Pennsylvania, to repair the transmission.

FCA refused to repair the transmission pursuant to its obligations under the Lifetime

Warranty. According to FCA, the vehicle’s Lifetime Warranty was revoked because

it had not undergone a powertrain inspection pursuant to the terms of the Inspection

Clause. For that reason alone, FCA refused to cover the cost of parts and labor to

repair the vehicle.

      70.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Bucklew has suffered ascertainable economic damages—the cost

of parts and labor necessary to repair the vehicle.

                          2. Plaintiff Victoria Hecker

      71.    Plaintiff Victoria Hecker is a citizen of West Virginia and resides in

Morgantown, West Virginia. Plaintiff Hecker purchased a new 2008 Dodge Avenger

from Monroeville Dodge RAM, located in Monroeville, Pennsylvania. Prior to

purchasing the vehicle, FCA, including its agents, representatives, and authorized

dealer, represented to Plaintiff Hecker, both orally and through advertisements, that

the vehicle came with the Lifetime Warranty. But Plaintiff Hecker was not given




                                          25
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.36    Page 36 of 123




notice informing her about the existence of the Inspection Clause or the specific

obligations it imposed on her.

      72.    In or around June or July 2018, Plaintiff Hecker presented the vehicle

to Waterfront Jeep, located in Morgantown, West Virginia, to repair and/or replace

the throttle body, which had recently failed. FCA refused to repair this powertrain

component of the vehicle pursuant to its obligations under the Lifetime Warranty.

According to FCA, the vehicle’s Lifetime Warranty was revoked because it not

undergone a powertrain inspection pursuant to the terms of the Inspection Clause.

For that reason alone, FCA refused to cover the cost of parts and labor to repair the

vehicle.

      73.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Hecker has suffered ascertainable economic damages—the cost

of parts and labor necessary to repair the vehicle.

                xviii. South Carolina

                          1. Plaintiff James Byrd

      74.    Plaintiff James Byrd is a citizen of Florida and resides in Lake Butler,

Florida. Plaintiff Byrd purchased a new 2009 Dodge Journey SXT from Addy’s

Harbor Dodge RAM Fiat, located in Myrtle Beach, South Carolina. Prior to

purchasing the vehicle, FCA, including its agents, representatives, and authorized

dealer, represented to Plaintiff Byrd, both orally and through advertisements, that


                                          26
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.37    Page 37 of 123




the vehicle came with the Lifetime Warranty. But Plaintiff Byrd was not given notice

informing him about the existence of the Inspection Clause and the specific

obligations it imposed.

      75.    In January 2020, Plaintiff Byrd presented the vehicle to Murray

Chrysler Dodge Jeep Ram of Starke, located in Starke, Florida, to diagnose and

repair failed engine parts and components. At that time, FCA refused to repair the

vehicle’s engine pursuant to its obligations under the Lifetime Warranty. According

to FCA, the vehicle’s Lifetime Warranty was revoked because it had not undergone

a powertrain inspection pursuant to the terms of the Inspection Clause. For that

reason alone, FCA refused to cover the cost of parts and labor to repair the vehicle.

      76.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Byrd has suffered ascertainable economic damages—the cost of

parts and labor necessary to repair the vehicle.

                 xix. Texas

                          1. Plaintiff Barbara Asibor

      77.    Plaintiff Barbara Asibor is a citizen of Texas and resides in Houston,

Texas. Plaintiff Asibor purchased a new 2007 Dodge Nitro from Gulfgate Dodge

Chrysler Jeep RAM, located in Houston, Texas. Prior to purchasing the vehicle,

FCA, including its agents, representatives, and authorized dealer, represented to

Plaintiff Asibor, both orally and through advertisements, that the vehicle came with


                                         27
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.38    Page 38 of 123




the Lifetime Warranty. But Plaintiff Asibor was not given notice informing her about

the existence of the Inspection Clause or the specific obligations it imposed on her.

      78.    In February 2017, Plaintiff Asibor presented the vehicle to Auto Nation

Dodge, located in Houston, Texas, to repair the transmission. FCA refused to repair

the transmission pursuant to its obligations under the Lifetime Warranty. According

to FCA, the vehicle’s Lifetime Warranty was revoked because it failed to undergo a

powertrain inspection pursuant to the terms of the Inspection Clause. For that reason

alone, FCA refused to cover the cost of parts and labor to repair the vehicle.

      79.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Asibor has suffered ascertainable economic damages—the cost

of parts and labor necessary to repair the vehicle.

                  xx. Utah

                          1. Plaintiff Susan Stoker

      80.    Plaintiff Susan Stoker is a citizen of Utah and resides in Eden, Utah.

Plaintiff Stoker purchased a new 2008 Dodge Avenger from Hinckley Dodge

Chrysler Jeep Ram, located in Salt Lake City, Utah. Prior to purchasing the vehicle,

FCA, including their agents, representatives, and authorized dealer, represented to

Plaintiff Stoker, both orally and through advertisements, that the vehicle came with

the Lifetime Warranty. But Plaintiff Stoker was not given notice informing her about

the existence of the Inspection Clause or the specific obligations it imposed on her.


                                          28
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20         PageID.39    Page 39 of 123




      81.    In or around September 2019, Plaintiff Stoker presented the vehicle to

Larry H. Miller Chrysler Jeep Dodge Ram Riverdale, located in Riverdale Utah, to

repair a rear-axle leak. FCA refused to repair this powertrain component of the

vehicle pursuant to its obligations under the Lifetime Warranty. According to FCA,

the vehicle’s Lifetime Warranty was revoked because it failed to undergo a

powertrain inspection pursuant to the terms of the Inspection Clause. For that reason

alone, FCA refused to cover the cost of parts and labor to repair the vehicle.

      82.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Stoker has suffered ascertainable economic damages—the cost

of parts and labor necessary to repair the vehicle.

                 xxi. Virginia

                          1. Plaintiff Jessica Finch

      83.    Plaintiff Jessica Finch is a citizen of Virginia and resides in Midlothian,

Virginia. Plaintiff Finch purchased a new 2007 Dodge Grand Caravan from Pearson

Chrysler Dodge, located in Richmond, Virginia. Prior to purchasing the vehicle,

FCA, including its agents, representatives, and authorized dealer, represented to

Plaintiff Finch, both orally and through advertisements, that the vehicle came with

the Lifetime Warranty. But Plaintiff Finch was not given notice informing her about

the existence of the Inspection Clause or the specific obligations it imposed on her.




                                          29
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20           PageID.40   Page 40 of 123




      84.    In February 2020, Plaintiff Finch presented the vehicle to Pearson

Chrysler Dodge to repair an engine leak. At that time, FCA refused to repair the

engine under the Lifetime Warranty. According to FCA, the vehicle’s Lifetime

Warranty was revoked because it had not undergone a powertrain inspection

pursuant to the terms of the Inspection Clause. For that reason alone, FCA refused

to cover the cost of parts and labor to repair the vehicle.

      85.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Finch has suffered ascertainable economic damages—the cost of

parts and labor necessary to repair the vehicle.

                 xxii. Washington

                           1. Plaintiff Maura Petersen

      86.    Plaintiff Maura Petersen is a citizen of Washington and resides in

Lynwood, Washington. Plaintiff Petersen purchased a new 2008 Dodge Grand

Caravan (“the vehicle” for purposes of this section”) from Dwayne Lanes Chrysler

Dodge Jeep RAM, located in Everett, Washington. Prior to purchasing the vehicle,

FCA, including its agents, representatives, and authorized dealer, represented to

Plaintiff Petersen, both orally and through advertisements, that the vehicle came with

the Lifetime Warranty. But Plaintiff Petersen was not given notice informing her

about the existence of the Inspection Clause or the specific obligations it imposed

on her.


                                          30
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.41    Page 41 of 123




      87.    In February 2020, Plaintiff Petersen presented the vehicle to Dwayne

Lanes Chrysler Dodge Jeep RAM to diagnose problems related to the vehicle’s

powertrain, which were resulting in an oil leak. At that time, FCA refused to repair

this powertrain components of the vehicle pursuant to its obligations under the

Lifetime Warranty. According to FCA, the vehicle’s Lifetime Warranty was revoked

because it had not undergone a powertrain inspection pursuant to the terms of the

Inspection Clause. For that reason alone, FCA refused to cover the cost of parts and

labor to repair the vehicle.

      88.    As a result of FCA’s breach of its obligations under the Lifetime

Warranty, Plaintiff Petersen has suffered ascertainable economic damages—the cost

of parts and labor necessary to repair the vehicle.

             b. Defendant FCA US LLC

      89.    Defendant FCA US LLC is a Delaware limited liability company.

      90.    Fiat Chrysler Automobiles N.V. (“Fiat” or, together with FCA, “Fiat

Chrysler”) is FCA’s corporate parent. Fiat’s predecessor, Fiat S.p.A., began its

acquisition of FCA’s predecessor, Chrysler Group LLC, in 2009 and completed it in

January 2014, at which time Chrysler Group LLC became a wholly owned indirect

subsidiary of Fiat and was renamed FCA US LLC. FCA’s principal place of business

and headquarters is located at 1000 Chrysler Drive, Auburn Hills, Michigan 48326.




                                          31
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20        PageID.42   Page 42 of 123




       91.    FCA’s principle place of business and headquarters is located at 1000

Chrysler Drive, Auburn Hills, Michigan 48326.

                           III.   JURISDICTION AND VENUE

       92.    This Court has subject matter jurisdiction of this action pursuant to 28

U.S.C. § 1332 of the Class Action Fairness Act of 2005 because: (i) there are 100 or

more Class members, (ii) there is an aggregate amount in controversy exceeding

$5,000,000, exclusive of interest and costs, and (iii) there is minimal diversity

because at least one member of the class of plaintiffs and one defendant are citizens

of different States. This Court has supplemental jurisdiction over the alleged state

law claims pursuant to 28 U.S.C. § 1367.

       93.    This Court has specific personal jurisdiction over Defendant because

Defendant has its United States headquarters in this District. Defendant also

conducts business in Michigan, has purposefully availed itself of the benefits and

protections of Michigan by continuously and systematically conducting substantial

business in this judicial district, directing advertising and marketing materials to

districts within Michigan, and intentionally and purposefully placing Class Vehicles

into the stream of commerce within the districts of Michigan and throughout the

United States, with the expectation and intent that consumers would purchase them.

Thousands of Class Vehicles have been sold in Michigan and are operated within

the State and this judicial district.



                                          32
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20         PageID.43    Page 43 of 123




      94.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391

because Defendant has its United States headquarters in this District, transacts

business in this District, is subject to personal jurisdiction in this District, and

therefore is deemed to be a citizen of this District. Additionally, there are one or

more authorized FCA dealers within this District, FCA has advertised in this District,

and FCA received substantial revenue and profits from their sales of Class Vehicles

in this District; therefore, a substantial and material part of the events and/or

omissions giving rise to the claims occurred within this District.

                      IV.   COMMON FACTUAL ALLEGATIONS

               a. Chrysler-Brand Automobiles Experience Declining Sales,
                  Overstocked Inventory, and Frustrated Dealers

      95.      By the first half of 2007, U.S. sales of Chrysler-brand vehicles had been

rapidly dropping—a harbinger of the economic recession soon to wrack the nation

only months later. The company was in the early stages of its financial freefall;

layoffs of 13,000 workers had been announced, plants were closing, rumors of a

merger or buyout were surmounting, and consumer reports reflected low confidence

in the reliability of Chrysler-related brands. To make matters worse, the company

was facing significant backlash from its dealers, who were frustrated by overstocked

inventories.




                                           33
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.44    Page 44 of 123




      96.    To ease dealer tensions, earlier that year, Steven Landry—Executive

Vice President of Sales and Marketing at the time—met with the national dealer’s

council to discuss their agitations. Topping the list of dealers’ frustrations;

overstocked inventory, lack of coordinated marketing, and lack of competitive

warranty offerings. Despite the competitive financial incentive offerings, customers

were reporting to dealers that vehicle warranties, specifically powertrain warranties,

had become the chief consideration when deciding whether to purchase a vehicle.

The company’s independent consumer research supported these conclusions,

demonstrating that new-car shoppers were taking the position that they would

consider buying a Chrysler-branded vehicle if they were offered a lifetime

powertrain warranty.

             b. The Lifetime Warranty

      97.    On July 26, 2007, the company made an announcement it hoped would

drive sales and increase brand confidence. Effective immediately, it would offer the

Lifetime Warranty on 88 percent of its fleet models. Being an unprecedented

warranty offering, the announcement that Chrysler-branded vehicles would be sold

with a lifetime duration received coverage from a multitude of news media outlets

across the country.

      98.    The express terms of the Lifetime Warranty, promised Plaintiffs and

the Class members the following in relevant part:


                                         34
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.45    Page 45 of 123




                    The Lifetime Powertrain Limited Warranty covers
              the cost of all parts and labor needed to repair a
              powertrain component . . . that is defective in
              workmanship and materials. . .

      99.    To say the Lifetime Warranty was a selling point would be an

understatement; it was THE selling point of Chrysler-branded vehicles at the time.

The Lifetime Warranty was touted with a nationally integrated TV, print, and

internet advertising campaign. The Lifetime Warranty received its own logo; an

infinity symbol bound by four wheels, denoting the vehicles’ never-ending, lifetime

coverage. Print and online advertisements boasted statements such as: “the best

warranty coverage in the business” and “with this warranty, you’re covered for the

lifetime of the vehicle.” The “lifetime theme” was even built into commercial

slogans; for Dodge: “Grab life, for a lifetime”; for Jeep: “have a lifetime of fun out

there.” Executives pushed the Lifetime Warranty program with public statements

such as: “This new Chrysler Lifetime Powertrain Warranty is a statement of

confidence to our customers to the reliability of their powertrain. It’s peace-of-mind

reassurance for as long as they own the vehicle.”




                                         35
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20        PageID.46    Page 46 of 123




      100. From 2007 through 2009, FCA sold hundreds of thousands of Class

Vehicles by providing these lifetime assurances to consumers. None of the

advertisements disclosed that the Lifetime Warranty was subject to an inspection

requirement (discussed below) and would be void if the purportedly required

inspection was not performed.

             c. The Lifetime Warranty’s Inspection Clause

      101. Indeed, “peace-of-mind reassurance” was a hollow promise because an

unconscionable provision was snuck into the Lifetime Warranty. This provision—

not communicated to Class members prior to their purchases—required the Class

Vehicles to undergo a powertrain inspection within 60 days of each 5-year

anniversary of the in-service date of the vehicle. That provision states:


                                          36
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.47    Page 47 of 123




             In order to maintain the Lifetime Powertrain Limited
             Warranty, the person . . . covered by this Power-train
             Limited Warranty must have a powertrain inspection
             performed by an authorized Chrysler, Dodge, or Jeep
             dealer once every 5 years. . . . The inspection must be made
             within sixty (60) days of each 5 year anniversary of the in-
             service date of the vehicle. You must have the inspection
             performed to continue this coverage.

(hereinafter referred to as “the Inspection Clause”).

      102. Burdened by the financial promises made by the Lifetime Warranty

offer, FCA now routinely voids the Lifetime Warranty because vehicle owners were

unaware that they needed to have their powertrain inspected within that arbitrarily

narrow window.

      103. Many years later, after being denied coverage on their claims, Plaintiffs

would discover that FCA voided their Lifetime Warranties for failing to perform

under the Inspection Clause.

      104. Plaintiffs and the Class members were not informed of the Lifetime

Warranty’s specific terms and conditions—most importantly, the Inspection Clause.

On information and belief, the terms of the Lifetime Warranty were excluded from

warranty manuals provided to all purchasers of 2006 through 2008 model year Class

Vehicles. Although the Lifetime Warranty terms were included in 2009 model year

warranty manuals, the Inspection Clause is in fine-print and indistinguishable from

the surrounding text.




                                         37
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20         PageID.48    Page 48 of 123




      105. Plaintiffs and the Class members could not reasonably expect the

Lifetime Warranty to be subject to the terms of the Inspection Clause. It is an atypical

provision, it serves no commercial purpose, and it is one-sided. Inspections, unlike

scheduled maintenance, do not affect the quality or fitness of powertrain parts and

components. No preventative service or maintenance is performed during the

quinquennial inspection. If a part is prone to failure or fails, FCA is obligated under

the Lifetime Warranty to replace it. The questions as to who discovered the failure,

when the failure occurred, and/or when it was discovered, bears no relevancy to the

product’s defect. Therefore, the lack of opportunity to conduct a powertrain

inspection poses no additional risk. It is clear that the Inspection Clause existed

merely as a warranty cancellation “poison pill” to snare unaware consumers years

after their purchases

      106. The Inspection Clause also produces particularly one-sided, unfair, and

harsh results. Failure to obtain an inspection doesn’t suspend coverage until

performance; it voids the entire warranty. Not only is this extremely inequitable, it

contravenes public policy when considering FCA’s advertising of the Lifetime

Warranty. The Lifetime Warranty was the chief consideration of the Class members

when they purchased a Class vehicle, and FCA knew this. They enticed Plaintiffs

and the Class members to purchase Class Vehicles by promising the Lifetime




                                          38
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.49    Page 49 of 123




Warranty, and then conveniently failed inform them of the terms and conditions that

would subject that warranty to cancellation.

                             V.    CLASS ALLEGATIONS

      107. Plaintiffs bring this action on their own behalf, pursuant to the Federal

Rules of Civil Procedure, Rules 23(a), 23(b)(2), and/or 23(b)(3), and seek to

represent the following state classes:

      Michigan Class:
      All persons or entities who purchased a Class Vehicle within
      the state of Michigan or purchased a Class Vehicle and reside in
      Michigan.

      Alabama Class:
      All persons or entities who purchased a Class Vehicle within the
      state of Alabama or purchased a Class Vehicle and reside in
      Alabama.

      Alaska Class:
      All persons or entities who purchased a Class Vehicle within the
      state of Alaska or purchased a Class Vehicle and reside in
      Alaska.

      Arkansas Class:
      All persons or entities who purchased a Class Vehicle within the
      state of Arkansas or purchased a Class Vehicle and reside in
      Arkansas.

      Florida Class:
      All persons or entities who purchased a Class Vehicle within the
      state of Florida or purchased a Class Vehicle and reside in
      Florida.




                                         39
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20     PageID.50    Page 50 of 123




      Georgia Class:
      All persons or entities who purchased a Class Vehicle within the
      state of Georgia or purchased a Class Vehicle and reside in
      Georgia.

      Illinois Class:
      All persons or entities who purchased a Class Vehicle within the
      state of Illinois or purchased a Class Vehicle and reside in
      Illinois.

      Indiana Class:
      All persons or entities who purchased a Class Vehicle within the
      state of Indiana or purchased a Class Vehicle and reside in
      Indiana.

      Kentucky Class:
      All persons or entities who purchased a Class Vehicle within the
      state of Kentucky or purchased a Class Vehicle and reside in
      Kentucky.

      Massachusetts Class:
      All persons or entities in the state of Massachusetts who
      purchased in Massachusetts or purchased a Class Vehicle and
      reside in Massachusetts.

      Nevada Class:
      All persons or entities who purchased a Class Vehicle within the
      state of Nevada purchased a Class Vehicle and reside in Nevada.

      New Jersey Class:
      All persons or entities who purchased a Class Vehicle within the
      state of New Jersey or purchased a Class Vehicle and reside in
      New Jersey.

      New York Class:
      All persons or entities who purchased a Class Vehicle within the
      state of New York or purchased a Class Vehicle and reside in
      New York.




                                       40
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20     PageID.51    Page 51 of 123




      North Carolina Class:
      All persons or entities who purchased a Class Vehicle within the
      state of North Carolina or purchased a Class Vehicle and reside
      in North Carolina.

      Ohio Class:
      All persons or entities who purchased a Class Vehicle within the
      state of Ohio or purchased a Class Vehicle and reside in Ohio.

      Oregon:
      All persons or entities who purchased a Class Vehicle within the
      state of Oregon or purchased a Class Vehicle and reside in
      Oregon.

      Pennsylvania Class:
      All persons or entities who purchased a Class Vehicle within the
      state of Pennsylvania or purchased a Class Vehicle and reside in
      Pennsylvania.

      South Carolina Class:
      All persons or entities who purchased a Class Vehicle within the
      state of South Carolina or purchased a Class Vehicle and reside
      in South Carolina.

      Texas Class:
      All persons or entities who purchased a Class Vehicle within the
      state of Texas or purchased a Class Vehicle and reside in Texas.

      Utah Class:
      All persons or entities who purchased a Class Vehicle within the
      state of Utah or purchased a Class Vehicle and reside in Utah.

      Virginia Class:
      All persons or entities who purchased a Class Vehicle within the
      state of Virginia or purchased a Class Vehicle and reside in
      Virginia.




                                       41
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20        PageID.52    Page 52 of 123




      Washington Class:
      All persons or entities who purchased a Class Vehicle within the
      state of Washington or purchased a Class Vehicle and reside in
      Washington.

      108. Together, the state classes shall be collectively referred to herein as “the

Class.” Excluded from the above Class are FCA, its employees, co-conspirators,

officers, directors, legal representatives, heirs, successors and wholly or partly own

subsidiaries or affiliated companies; class counsel and their employees; and the

judicial officers and their immediate family members and associated court staff

assigned to this case, and all persons within the third degree of relationship to any

such persons.

      109. Certification of Plaintiffs’ claims for class-wide treatment is

appropriate because Plaintiffs can prove the elements of their claims on a class-wide

basis using the same evidence as would be used to prove those elements in individual

actions alleging the same claim.

      110. This action has been brought and may be properly maintained on behalf

of each of the Classes proposed herein under Federal Rules of Civil Procedure, Rule

23.

      111. Numerosity of the Class (Federal Rules of Civil Procedure, Rule

23(a)(1)) – The members of the Class are so numerous that their individual joinder

is impracticable. Plaintiffs are informed and believes that there are tens of thousands

of current original owners of Class Vehicles and former original owners of Class

                                          42
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20        PageID.53    Page 53 of 123




Vehicles who were denied coverage under the Lifetime Warranty. Because the class

members may be identified through business records regularly maintained by FCA

and its employees and agents, government records, and the media, the number and

identities of class members can be ascertained. Members of the Class can be notified

of the pending action by e-mail, mail, and supplemented by published notice, if

necessary.

      112. Commonality and Predominance (Federal Rules of Civil

Procedure, Rule 23(a)(2) – There are questions of law and fact common to the

Class. These questions predominate over any questions affecting only individual

class members. These common legal and factual issues include, but are not limited

to:

             a. Whether FCA breached the expressed terms of the Lifetime

                Warranty in their systematic denial of valid Lifetime Warranty

                claims, based on the Inspection Clause;

             b. Whether Plaintiffs and members of the Class were provided

                reasonable notice of the Inspection Clause;

             c. Whether the Inspection Clause is unconscionable;

             d. Whether Plaintiffs and members of the Class are entitled to

                equitable, legal, or injunctive relief and, if so, in what amount.




                                         43
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20         PageID.54    Page 54 of 123




      113. Typicality (Federal Rules of Civil Procedure, Rule 23(a)(3)) – The

claims of the representative Plaintiffs are typical of the claims of each member of

the Class. Plaintiffs, like all other members of the Class, are both current original

owners of a Class Vehicle and have sustained damages arising from FCA’s

cancellation of their Lifetime Warranties based on the Inspection Clause, as alleged

herein. The representative Plaintiffs and the members of the Class were and are

similarly or identically harmed by FCA’s breach of the Lifetime Warranty and/or

breach of contract.

      114. Adequacy (Federal Rules of Civil Procedure, Rule 23(a)(4)) – The

representative Plaintiffs will fairly and adequately represent and protect the interests

of the Class members and have retained counsel who are experienced and competent

trial lawyers in complex litigation and class action litigation. There are no material

conflicts between the claims of the representative Plaintiffs and the members of the

Class that would make class certification inappropriate. Counsel for the Class will

vigorously assert the claims of all Class members.

      115. Superiority (Federal Rules of Civil Procedure, Rule 23(b)(3)) – This

suit may be maintained as a class action under Rule 23(b)(3) of the Federal Rules of

Civil Procedure, because questions of law and fact common to the Class predominate

over the questions affecting only individual members of the Class and a class action

is superior to other available means for the fair and efficient adjudication of this


                                          44
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.55    Page 55 of 123




dispute. The damages suffered by individual class members are small compared to

the burden and expense of individual prosecution of the complex and extensive

litigation needed to address FCA’s conduct. Further, it would be virtually impossible

for the members of the Class to individually redress effectively the wrongs done to

them. Even if Class members themselves could afford such individual litigation, the

court system could not. In addition, individualized litigation increases the delay and

expense to all parties and to the court system resulting from complex legal and

factual issues of the case. Individualized litigation also presents a potential for

inconsistent or contradictory judgments. By contrast, the class action device presents

far fewer management difficulties; allows the hearing of claims which might

otherwise go unaddressed because of the relative expense of bringing individual

lawsuits; and provides the benefits of single adjudication, economies of scale, and

comprehensive supervision by a single court.

      116. Plaintiffs contemplate the eventual issuance of notice to the proposed

Class members setting forth the subject and nature of the instant action. Upon

information and belief, FCA’s own business records and electronic media can be

utilized for the contemplated notices, as well as motor vehicle registration databases

in all states within the United States. To the extent that any further notices may be

required, Plaintiffs would contemplate the use of additional media and/or mailings.




                                         45
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.56    Page 56 of 123




      117. This action is properly maintained as a Class Action pursuant to Rule

23(b) of the Federal Rules of Civil Procedure, in that:

             a.    without class certification and determination of declaratory,

injunctive, statutory, and other legal questions within the class format, prosecution

of separate actions by individual members of the Class will create the risk of:

                   i.     inconsistent or varying adjudications with respect to

                          individual members of the Class which would establish

                          incompatible standards of conduct for the parties opposing

                          the Class; or

                   ii.    adjudication with respect to individual members of the

                          Class which would as a practical matter be dispositive of

                          the interests of the other members not parties to the

                          adjudication or substantially impair or impede their ability

                          to protect their interests;

             b. the parties opposing the Class have acted or refused to act on

grounds generally applicable to each member of the Class, thereby making

appropriate final injunctive or corresponding declaratory relief with respect to the

Class as a whole; or

             c. common questions of law and fact exist as to the members of the

Class and predominate over any questions affecting only individual members, and a


                                          46
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20        PageID.57    Page 57 of 123




Class Action is superior to other available methods of the fair and efficient

adjudication of the controversy, including consideration of:

                   i.     the interests of the members of the Class in individually

                          controlling the prosecution or defense of separate actions;

                   ii.    the extent and nature of any litigation concerning

                          controversy already commenced by or against members of

                          the Class;

                   iii.   the desirability or undesirability of concentrating the

                          litigation of the claims in the particular forum; and

                   iv.    the difficulties likely to be encountered in the management

                          of a Class Action.

                             VI.       CAUSES OF ACTION
            a. Claims Brought on Behalf of the Michigan Class
                             MICHIGAN COUNT I
                    BREACH OF EXPRESS WARRANTY
                 (Mich. Comp. Laws §§ 440.2313 and 440.2860)
      118. Plaintiff Paul Grundy and the Michigan Class incorporate by reference

each preceding and succeeding paragraph as though fully set forth at length herein.

      119. FCA was and is at all relevant times a “merchant” with respect to motor

vehicles under Mich. Comp. Laws § 440.2104(1) and “sellers” of motor vehicles

under § 440.2103(1)(c).


                                          47
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.58    Page 58 of 123




      120. The Class Vehicles are and were at all relevant times “goods” within

the meaning of Mich. Comp. Laws §§ 440.2105(1) and 440.2803(1)(h).

      121. In connection with the purchase of the Class Vehicles, FCA expressly

warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA

promised to cover the cost of all parts and labor needed to repair powertrain

components of the Class Vehicles that were defective in workmanship and materials.

Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty

would run for entire duration of Plaintiff and Class members ownership of the Class

vehicles.

      122. FCA’s promise of the Lifetime Warranty formed the basis of the

bargain reached when Plaintiffs and the Michigan Class purchased their Class

Vehicles.

      123. FCA has breached the Lifetime Warranty by refusing to cover the cost

of repairing defects in the workmanship and/or materials of the powertrain parts and

components of the Class Vehicles.

      124. Affording FCA a reasonable opportunity to cure their breach of the

Lifetime Warranty would be unnecessary and futile here because FCA has expressly

repudiated their obligations under its terms.

      125. Furthermore, the limited warranty of repair and/or adjustments to

defective powertrain parts, fails in its essential purpose because the contractual


                                         48
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20        PageID.59   Page 59 of 123




remedy is insufficient to make Plaintiff and the Michigan Class members whole and

because FCA has failed and/or have refused to adequately provide the promised

remedies within a reasonable time.

      126. FCA was provided notice of these issues by numerous customer

complaints, other lawsuits, and the instant Complaint.

      127. As a direct and proximate result of FCA’s breach of express warranties,

Plaintiff and other Michigan Class members have been damaged in an amount to be

determined at trial.

                             MICHIGAN COUNT II

         BREACH OF CONTRACT/COMMON LAW WARRANTY
                            (Based on Michigan Law)

      128. Plaintiff Paul Grundy and the Michigan Class reallege and incorporate

by reference all paragraphs as though fully set forth herein.

      129. To the extent FCA’s repair or adjust commitment is deemed not to be a

warranty under Michigan Commercial Code, Plaintiff and the Michigan Class

members plead in the alternative under common law warranty and contract law

theories. FCA limited the remedies available to Plaintiff and the Michigan Class

members to just repairs and adjustments needed to correct defects in materials or

workmanship of powertrain components of the Class Vehicles.




                                         49
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.60    Page 60 of 123




      130. FCA breached this warranty or contract obligation by refusing to cover

the cost of repairing the failed powertrain components of the Class Vehicles.

      131. As a direct and proximate result of FCA’s breach of contract or

common law warranty, Plaintiff and the Michigan Class members have been

damaged in an amount to be proven at trial, which shall include, but is not limited

to, all compensatory damages, incidental and consequential damages, and other

damages allowed by law.

             b. Claims Brought on Behalf of the Alabama Class
                              ALABAMA COUNT I
                     BREACH OF EXPRESS WARRANTY

      132. Plaintiff Carl Wood and the Alabama Class members reallege and

incorporate by reference all paragraphs as though fully set forth herein.

      133. FCA was, and is, at all relevant times a “merchant” with respect to

motor vehicles under Ala. Code §§ 7-2-104(1) and 7-2A-103(3), and “sellers” of

motor vehicles under § 7-2-103(1)(d).

      134. The Class Vehicles are and were at all relevant times “goods” within

the meaning of Ala. Code §§ 7-2-105(1) and 7-2A-103(1)(h).

      135. In connection with the purchase of Class Vehicles, FCA expressly

warranted that the Class Vehicles were covered by the Lifetime Warranty. For the

duration of the lifetime of the first registered owner, FCA promised to cover the cost


                                         50
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.61   Page 61 of 123




of all parts and labor needed to repair powertrain components of the Class Vehicles

that were defective in workmanship and materials.

      136. FCA breached the Lifetime Warranty by refusing to repair and/or adjust

the materials and workmanship defects in the powertrain components of the Class

Vehicles.

      137. Furthermore, the Lifetime Warranty fails in its essential purpose

because the contractual remedy is insufficient to make Plaintiff and the Alabama

Class members whole and because FCA has failed and/or have refused to adequately

provide the promised remedies within a reasonable time.

      138. Affording FCA a reasonable opportunity to cure their breach of written

warranties would be unnecessary and futile here because FCA has expressly

repudiated their obligations under its terms.

      139. FCA was provided notice of these issues by numerous customer

complaints, other lawsuits, and the instant Complaint.

      140. As a direct and proximate result of FCA’s breach of express warranties,

Plaintiff and other Alabama Class Members have been damaged in an amount to be

determined at trial.

                              ALABAMA COUNT II

         BREACH OF CONTRACT/COMMON LAW WARRANTY
                             (Based on Alabama Law)


                                         51
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.62    Page 62 of 123




      141.    Plaintiff Carl Wood and the Alabama Class members reallege and

incorporate by reference all paragraphs as though fully set forth herein.

      142. To the extent FCA’s repair or adjust commitment is deemed not to be a

warranty under Alabama’s Commercial Code, Plaintiff and the Alabama Class

members plead in the alternative under common law warranty and contract law

theories. FCA limited the remedies available to Plaintiffs and the Alabama Class

members to just repairs and adjustments needed to correct defects in materials or

workmanship of any part supplied by FCA, and/or warranted the quality or nature

of those services to Plaintiffs.

      143. FCA breached this warranty or contract obligation by failing to repair

the Class Vehicles evidencing a sudden unintended acceleration problem, including

those that were recalled, or to replace them.

      144. As a direct and proximate result of FCA’s breach of contract or

common law warranty, Plaintiffs and the Alabama Class members have been

damaged in an amount to be proven at trial, which shall include, but is not limited

to, all compensatory damages, incidental and consequential damages, and other

damages allowed by law.




                                         52
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.63   Page 63 of 123




             c. Claims Brought on Behalf of the Alaska Class
                               ALASKA COUNT I

                    BREACH OF EXPRESS WARRANTY
                    (Alaska Stat. §§ 45.02.313 and 45.12.210)

      145. Plaintiff Langley and the Alaska Class incorporate by reference each

preceding and succeeding paragraph as though fully set forth at length herein.

      146. FCA was and is at all relevant times a “merchant” with respect to motor

vehicles under Alaska Stat. §§ 45.02.104(a) and 45.12.103(c)(11); and is a “seller”

of motor vehicles under Alaska Stat. § 45.02.103(a)(4).

      147. The Class Vehicles are and were at all relevant times “goods” within

the meaning of Alaska Stat. §§ 45.02.105(a) and 45.12.103(a)(8).

      148. In connection with the purchase one of the Class Vehicles, FCA

expressly warranted that the Class Vehicles were covered by the Lifetime Powertrain

Limited Warranty. For the duration of the lifetime of the first registered owner, FCA

promised to cover the cost of all parts and labor needed to repair powertrain

components of the Class Vehicles that were defective in workmanship and materials.

      149. FCA’s promise of the Lifetime Warranty formed the basis of the

bargain that was reached when Plaintiff and the Alaska Class purchased their Class

Vehicles.




                                         53
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.64    Page 64 of 123




      150. FCA breached the Lifetime Warranty by refusing to repair and/or adjust

the materials and workmanship defects in the powertrain components of the Class

Vehicles.

      151. Furthermore, the Lifetime Warranty of repair and/or adjustments to

defective powertrain parts, fails in its essential purpose because the contractual

remedy is insufficient to make Plaintiffs and the Alaska members whole and because

FCA has failed and/or have refused to adequately provide the promised remedies

within a reasonable time.

      152. Affording FCA a reasonable opportunity to cure its breach would be

unnecessary and futile here because FCA has expressly repudiated its obligations.

      153. FCA was provided notice of these issues by numerous customer

complaints, other lawsuits, and the instant Complaint.

      154. As a direct and proximate result of FCA’s breach of express warranties,

Plaintiff and other Alaska Class Members have been damaged in an amount to be

determined at trial.

                               ALASKA COUNT II
         BREACH OF CONTRACT/COMMON LAW WARRANTY
                              (Based on Alaska Law)

      155. Plaintiff Langley and the Alaska Class members reallege and

incorporate by reference all paragraphs as though fully set forth herein.


                                         54
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20     PageID.65    Page 65 of 123




      156. To the extent FCA’s repair or adjust commitment is deemed not to be a

warranty under Alaska’s Commercial Code, Plaintiffs and the Alaska Class

members plead in the alternative under common law warranty and contract law

theories. FCA limited the remedies available to Plaintiffs and the Alaska Class

members to just repairs and adjustments needed to correct defects in materials or

workmanship of any part supplied by FCA, and/or warranted the quality or nature

of those services to Plaintiffs.

      157. FCA breached this warranty or contract obligation by refusing to cover

the cost of repairing the failed powertrain parts and components of the Class

Vehicles.

      158. As a direct and proximate result of FCA’s breach of contract or

common law warranty, Plaintiffs and the Alaska Class members have been damaged

in an amount to be proven at trial, which shall include, but is not limited to, all

compensatory damages, incidental and consequential damages, and other damages

allowed by law.

             d. Claims Brought on Behalf of the Arkansas Class
                               ARKANSAS COUNT I
                      BREACH OF EXPRESS WARRANTY

                    (Ark. Code Ann. §§ 4-2-313 and 4-2A-210)




                                        55
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.66   Page 66 of 123




      159. Plaintiff Kimberly Cooper and the Arkansas Class incorporate by

reference each preceding and succeeding paragraph as though fully set forth at length

herein.

      160. FCA was and is at all relevant times a “merchant” with respect to motor

vehicles under Ark. Code Ann. §§ 4-2-104(1) and 4-2A-103(3), and “seller[s]” of

motor vehicles under § 4-2-103(1)(d).

      161. The Class Vehicles are and were at all relevant times “goods” within

the meaning of Ark. Code Ann. §§ 4-2-105(1) and 4-2A-103(1)(h).

      162. In connection with the purchase of the Class Vehicles, FCA expressly

warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA

promised to cover the cost of all parts and labor needed to repair powertrain

components of the Class Vehicles that were defective in workmanship and materials.

Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty

would run for entire duration of Plaintiff and Class members ownership of the Class

vehicles.

      163. FCA’s promise of the Lifetime Warranty formed the basis of the

bargain reached when Plaintiff and the Class purchased their Class Vehicles.

      164. FCA has breached the Lifetime Warranty by refusing to cover the cost

of repairing defects in the workmanship and/or materials of the powertrain parts and

components of the Class Vehicles.


                                         56
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.67    Page 67 of 123




      165. Affording FCA a reasonable opportunity to cure their breach of the

Lifetime Warranty would be unnecessary and futile here because FCA has expressly

repudiated their obligations under its terms.

      166. Furthermore, the limited warranty of repair and/or adjustments to

defective powertrain parts, fails in its essential purpose because the contractual

remedy is insufficient to make Plaintiff and the Arkansas Class members whole and

because FCA has failed and/or have refused to adequately provide the promised

remedies within a reasonable time.

      167. FCA was provided notice of these issues by numerous customer

complaints, other lawsuits, and the instant Complaint.

      168. As a direct and proximate result of FCA’s breach of express warranties,

Plaintiff and other Arkansas Class members have been damaged in an amount to be

determined at trial.

                             ARKANSAS COUNT II
         BREACH OF CONTRACT/COMMON LAW WARRANTY
                            (Based on Arkansas Law)

      169. Plaintiff Kimberly Cooper and the Arkansas Class reallege and

incorporate by reference all paragraphs as though fully set forth herein.

      170. To the extent FCA’s repair or adjust commitment is deemed not to be a

warranty under Arkansas Commercial Code, Plaintiff and the Arkansas Class


                                         57
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.68    Page 68 of 123




members plead in the alternative under common law warranty and contract law

theories. FCA limited the remedies available to Plaintiff and the Arkansas Class

members to just repairs and adjustments needed to correct defects in materials or

workmanship of powertrain components of the Class Vehicles.

      171. FCA breached this warranty or contract obligation by refusing to cover

the cost of repairing the failed powertrain components of the Class Vehicles.

      172. As a direct and proximate result of FCA’s breach of contract or

common law warranty, Plaintiff and the Arkansas Class members have been

damaged in an amount to be proven at trial, which shall include, but is not limited

to, all compensatory damages, incidental and consequential damages, and other

damages allowed by law.

                e. Claims Brought on Behalf of the Florida Class
                               FLORIDA COUNT I
                       BREACH OF EXPRESS WARRANTY
                                (Fla. Stat. § 672.313)

      173. Plaintiffs Michael Celenza, Frank Bilotta, and the Florida Class

members reallege and incorporate by reference all paragraphs as though fully set

forth herein.




                                         58
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.69    Page 69 of 123




      174. Defendant was and is at all relevant times a “merchant” with respect to

motor vehicles under Fla. Stat. §§ 672.104(1) and 680.1031(3)(k), and “sellers” of

motor vehicles under § 672.103(1)(d).

      175. The Class Vehicles are and were at all relevant times “goods” within

the meaning of Fla. Stat. §§ 672.105(1) and 680.1031(1)(h).

      176. In connection with the purchase one of the Class Vehicles, FCA

expressly warranted that the Class Vehicles were covered by the Lifetime Warranty.

FCA promised to cover the cost of all parts and labor needed to repair powertrain

components of the Class Vehicles that were defective in workmanship and materials.

Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty

would run for the entire duration of Plaintiffs and Class members’ ownership of the

Class Vehicles.

      177. FCA’s promise of the Lifetime Warranty formed the basis of the

bargain that was reached when Plaintiffs and the Florida Class purchased their Class

Vehicles.

      178. FCA breached the Lifetime Warranty by refusing to repair and/or adjust

the materials and workmanship defects in the powertrain components of the Class

Vehicles’ materials and workmanship defects.

      179. Furthermore, the Lifetime Warranty fails in its essential purpose

because the contractual remedy is insufficient to make Plaintiffs and the Florida


                                        59
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20        PageID.70   Page 70 of 123




Class members whole and because FCA has failed and/or have refused to adequately

provide the promised remedies within a reasonable time.

      180. Affording FCA a reasonable opportunity to cure their breach of

Lifetime Warranty would be unnecessary and futile here because FCA has expressly

repudiated their obligations under the express warranty.

      181. FCA was provided notice of these issues by numerous customer

complaints, other lawsuits, and the instant Complaint.

      182. As a direct and proximate result of Defendant’s breach of express

warranties, Plaintiffs and other Florida Class members have been damaged in an

amount to be determined at trial.

                              FLORIDA COUNT II
         BREACH OF CONTRACT/COMMON LAW WARRANTY

                              (Based on Florida Law)

      183.      Plaintiffs Michael Celenza, Frank Bilotta, and the Florida Class

members reallege and incorporate by reference all paragraphs as though fully set

forth herein.

      184. To the extent FCA’s repair or adjust commitment is deemed not to be a

warranty under Florida’s Commercial Code, Plaintiffs and the Florida Class

members plead in the alternative under common law warranty and contract law

theories. FCA limited the remedies available to Plaintiffs and the Florida Class


                                        60
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.71    Page 71 of 123




members to just repairs and adjustments needed to correct defects in materials or

workmanship of any part supplied by FCA, and/or warranted the quality or nature

of those services to Plaintiffs.

      185. FCA breached this warranty or contract obligation by refusing to cover

the cost of repairing the Class Vehicles’ failed powertrain components.

      186. As a direct and proximate result of FCA’s breach of contract or

common law warranty, Plaintiffs and the Florida Class members have been damaged

in an amount to be proven at trial, which shall include, but is not limited to, all

compensatory damages, incidental and consequential damages, and other damages

allowed by law.

             f. Claims Brought on Behalf of the Georgia Class
                                   GEORGIA COUNT I

                      BREACH OF EXPRESS WARRANTY
                   (Ga. Code. Ann. §§ 11-2-313 and 11-2A-210)

      187. Plaintiff Davin Powell and the Georgia Class members reallege and

incorporate by reference all paragraphs as though fully set forth herein.

      188. FCA was and is at all relevant times a “merchant” with respect to motor

vehicles under Ga. Code Ann. §§ 11-2-104(1) and 11-2A-103(3), and “sellers” of

motor vehicles under § 11-2-103(1)(d).




                                         61
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.72   Page 72 of 123




      189. The Class Vehicles are and were at all relevant times “goods” within

the meaning of Ga. Code Ann. §§ 11-2-105(1) and 11-2A-103(1)(h).

      190. In connection with the purchase of the Class Vehicles, FCA expressly

warranted that they were covered by the Lifetime Warranty. FCA promised to cover

the cost of all parts and labor needed to repair powertrain components of the Class

Vehicles that were defective in workmanship and materials. Moreover, FCA

expressly warranted that its obligations under the Lifetime Warranty would run for

entire duration of Plaintiffs’ and Class members’ ownership of the Class vehicles.

      191. FCA’s promise of the Lifetime Warranty formed the basis of the

bargain reached when Plaintiffs and the Georgia Class purchased their Class

Vehicles.

      192. FCA breached the Lifetime Warranty by refusing to repair and/or adjust

the materials and workmanship defects in the powertrain components of the Class

Vehicles’ materials and workmanship defects.

      193. Furthermore, the limited warranty of repair and/or adjustments to

defective powertrain parts fails in its essential purpose because the contractual

remedy is insufficient to make Plaintiff and the Georgia Class members whole and

because FCA has failed and/or have refused to adequately provide the promised

remedies within a reasonable time.




                                        62
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20        PageID.73   Page 73 of 123




      194. Affording FCA a reasonable opportunity to cure their breach of

Lifetime Warranty would be unnecessary and futile here because it has expressly

repudiated their obligations under its terms.

      195. FCA was provided notice of these issues by numerous customer

complaints, other lawsuits, and the instant Complaint.

      196. As a direct and proximate result of FCA’s breach of express warranties,

Plaintiff and other Georgia Class members have been damaged in an amount to be

determined at trial.

                                  GEORGIA COUNT II

          BREACH OF CONTRACT/COMMON LAW WARRANTY
                                  (Based on Georgia Law)

      197.    Plaintiff Davin Powell and the Georgia Class members reallege and

incorporate by reference all paragraphs as though fully set forth herein.

      198. To the extent FCA’s repair or adjust commitment is deemed not to be a

warranty under Georgia’s Commercial Code, Plaintiff and the Georgia Class

members plead in the alternative under common law warranty and contract law

theories. FCA limited the remedies available to Plaintiff and the Georgia Class

members to just repairs and adjustments needed to correct defects in materials or

workmanship of any part supplied by FCA, and/or warranted the quality or nature

of those services to Plaintiff.


                                           63
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.74    Page 74 of 123




      199. FCA breached this warranty or contract obligation by refusing to cover

the cost of repairing the failed powertrain components of the Class Vehicles

      200. As a direct and proximate result of FCA’s breach of contract or

common law warranty, Plaintiff and the Georgia Class members have been damaged

in an amount to be proven at trial, which shall include, but is not limited to, all

compensatory damages, incidental and consequential damages, and other damages

allowed by law.

            g. Claims Brought on Behalf of the Illinois Class
                          ILLINOIS CLASS COUNT I
                     BREACH OF EXPRESS WARRANTY
                  (810 Ill. Comp. Stat. §§ 5/2-313 and 5/2A-210)

      201. Plaintiff Gerald McGuire and the Class incorporate by reference each

preceding and succeeding paragraph as though fully set forth at length herein.

      202. FCA was and is at all relevant times a “merchant” with respect to motor

vehicles under 810 Ill. Comp. Stat. §§ 5/2-104(1) and 5/2A-103(3), and “sellers” of

motor vehicles under § 5/2-103(1)(d).

      203. The Class Vehicles are and were at all relevant times “goods” within

the meaning of 810 Ill. Comp. Stat. §§ 5/2-105(1) and 5/2A-103(1)(h).

      204. In connection with the purchase of the Class Vehicles, FCA expressly

warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA


                                        64
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.75    Page 75 of 123




promised to cover the cost of all parts and labor needed to repair powertrain

components of the Class Vehicles that were defective in workmanship and materials.

Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty

would run for the entire duration of Plaintiffs’ and Class members’ ownership of the

Class vehicles.

      205. FCA’s Lifetime Warranty promise formed the basis of the bargain that

was reached when Plaintiffs and the Illinois Class purchased their Class Vehicles.

      206. FCA breached the Lifetime Warranty by refusing to repair and/or adjust

the materials and workmanship defects in the powertrain components of the Class

Vehicles.

      207. Affording FCA a reasonable opportunity to cure its breach of the

Lifetime Warranty would be unnecessary and futile here because FCA has expressly

repudiated its obligations.

      208. Furthermore, the limited warranty of repair and/or adjustments to

defective powertrain parts fails in its essential purpose because the contractual

remedy is insufficient to make Plaintiff and the Illinois Class members whole and

because FCA has failed and/or refused to adequately provide the promised remedies

within a reasonable time.

      209. FCA was provided notice of these issues by numerous customer

complaints, other lawsuits, and the instant Complaint.


                                        65
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.76    Page 76 of 123




      210. As a direct and proximate result of FCA’s breach of express warranties,

Plaintiff and other Illinois Class members have been damaged in an amount to be

determined at trial.

                              ILLINOIS COUNT II
         BREACH OF CONTRACT/COMMON LAW WARRANTY

                              (Based on Illinois Law)

      211.    Plaintiff Gerald McGuire and the Illinois Class members reallege and

incorporate by reference all paragraphs as though fully set forth herein.

      212. To the extent FCA’s repair or adjust commitment is deemed not to be a

warranty under the Illinois Commercial Code, Plaintiffs and the Illinois Class

members plead in the alternative under common law warranty and contract law

theories. FCA limited the remedies available to Plaintiffs and the Illinois Class

members to just repairs and adjustments needed to correct defects in materials or

workmanship of powertrain components of the Class Vehicles.

      213. FCA breached this warranty or contract obligation by refusing to cover

the cost of repairing the failed powertrain components of the Class Vehicles.

      214. As a direct and proximate result of FCA’s breach of contract or

common law warranty, Plaintiff and the Illinois Class members have been damaged

in an amount to be proven at trial, which shall include, but is not limited to, all




                                         66
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.77   Page 77 of 123




compensatory damages, incidental and consequential damages, and other damages

allowed by law.

            h. Claims Brought on Behalf of the Indiana Class
                              INDIANA COUNT I
                    BREACH OF EXPRESS WARRANTY

                  (Ind. Code §§ 26-1-2-313 and 26-1-2.1-210)

      215. Plaintiff David Wilson and the Indiana Class incorporate by reference

each preceding and succeeding paragraph as though fully set forth at length herein.

      216. FCA was and is at all relevant times a “merchant” with respect to motor

vehicles under Ind. Code §§ 26-1-2-104(1) and 26-1-2.1-103(3), and “sellers” of

motor vehicles under § 26-1-2-103(1)(d).

      217. The Class Vehicles are and were at all relevant times “goods” within

the meaning of Ind. Code §§ 26-1-2-105(1) and 26-1-2.1-103(1)(h).

      218. In connection with the purchase of the Class Vehicles, FCA expressly

warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA

promised to cover the cost of all parts and labor needed to repair powertrain

components of the Class Vehicles that were defective in workmanship and materials.

Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty

would run for entire duration of Plaintiff’s and Class members’ ownership of the

Class Vehicles.


                                        67
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.78     Page 78 of 123




      219. The Lifetime Warranty formed the basis of the bargain that was reached

when Plaintiff and the Indiana Class purchased their Class Vehicles.

      220. FCA breached this warranty or contract obligation by refusing to cover

the cost of repairing the failed powertrain components of the Class Vehicles.

      221. Affording FCA a reasonable opportunity to cure its breach of the

Lifetime Warranty would be unnecessary and futile here because FCA has expressly

repudiated its obligations.

      222. Furthermore, the limited warranty of repair and/or adjustments to

defective powertrain parts, fails in its essential purpose because the contractual

remedy is insufficient to make Plaintiff and the Indiana Class members whole and

because FCA has failed and/or have refused to adequately provide the promised

remedies within a reasonable time.

      223. FCA was provided notice of these issues by numerous customer

complaints, other lawsuits, and the instant Complaint.

      224. As a direct and proximate result of FCA’s breach of express warranties,

Plaintiff and other Indiana Class members have been damaged in an amount to be

determined at trial.




                                        68
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20        PageID.79   Page 79 of 123




                               INDIANA COUNT II
         BREACH OF CONTRACT/COMMON LAW WARRANTY

                             (Based on Indiana Law)

      225. Plaintiff David Wilson and the Indiana Class reallege and incorporate

by reference all paragraphs as though fully set forth herein.

      226. To the extent FCA’s repair or adjust commitment is deemed not to be a

warranty under Indiana Commercial Code, Plaintiffs and the Indiana Class members

plead in the alternative under common law warranty and contract law theories. FCA

limited the remedies available to Plaintiff and the Indiana Class members to just

repairs and adjustments needed to correct defects in materials or workmanship of

powertrain components of the Class Vehicles.

      227. FCA breached this warranty or contract obligation by refusing to cover

the cost of repairing the failed powertrain components of the Class Vehicles.

      228. As a direct and proximate result of FCA’s breach of contract or

common law warranty, Plaintiffs and the Indiana Class members have been damaged

in an amount to be proven at trial, which shall include, but is not limited to, all

compensatory damages, incidental and consequential damages, and other damages

allowed by law.




                                         69
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.80    Page 80 of 123




             i. Claims Brought on Behalf of the Kentucky Class
                              KENTUCKY COUNT I

                      BREACH OF EXPRESS WARRANTY
                   (Ky. Rev. Stat. §§ 335.2-313 and 355.2A-210)

      229. Plaintiffs Christina Heavrin, Joan Garn, and the Kentucky Class

incorporate by reference each preceding and succeeding paragraph as though fully

set forth at length herein.

      230. FCA was and is at all relevant times a “merchant” with respect to motor

vehicles under Ky. Rev. Stat. §§ 35.2-104(1) and 355.2A-103(3), and “sellers” of

motor vehicles under § 355.2-103(1)(d).

      231. The Class Vehicles are and were at all relevant times “goods” within

the meaning of Ky. Rev. Stat. §§ 355.2-105(1) and 355.2A-103(1)(h).

      232. In connection with the purchase of the Class Vehicles, FCA expressly

warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA

promised to cover the cost of all parts and labor needed to repair powertrain

components of the Class Vehicles that were defective in workmanship and materials.

Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty

would run for the entire duration of Plaintiffs’ ownership of the Class vehicles.




                                          70
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.81    Page 81 of 123




      233. FCA’s promise of the Lifetime Warranty formed the basis of the

bargain that was reached when Plaintiffs and the Kentucky Class purchased their

Class Vehicles.

      234. FCA has breached the Lifetime Warranty by refusing to cover the cost

of repairing defects in the workmanship and/or materials of the powertrain parts and

components of the Class Vehicles.

      235. Affording FCA a reasonable opportunity to cure its breach of the

Lifetime Warranty would be unnecessary and futile here because FCA has expressly

repudiated its obligations.

      236. Furthermore, the limited warranty of repair and/or adjustments to

defective parts fails in its essential purpose because the contractual remedy is

insufficient to make Plaintiffs and the Kentucky Class members whole, and because

FCA has failed and/or have refused to adequately provide the promised remedies

within a reasonable time.

      237. FCA was provided notice of these issues by numerous customer

complaints, other lawsuits, and the instant Complaint.

      238. As a direct and proximate result of FCA’s breach of express warranties,

Plaintiffs and Kentucky Class members have been damaged in an amount to be

determined at trial.




                                        71
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.82    Page 82 of 123




                             KENTUCKY COUNT II
         BREACH OF CONTRACT/COMMON LAW WARRANTY

                            (Based on Kentucky Law)

      239. Plaintiffs Christina Heavrin, Joan Garn, and the Kentucky Class

reallege and incorporate by reference all paragraphs as though fully set forth herein.

      240. To the extent FCA’s repair or adjust commitment is deemed not to be a

warranty under Kentucky Commercial Code, Plaintiffs and the Kentucky Class

members plead in the alternative under common law warranty and contract law

theories. FCA limited the remedies available to Plaintiffs and the Kentucky Class

members to just repairs and adjustments needed to correct defects in materials or

workmanship of powertrain components of the Class Vehicles.

      241. FCA breached this warranty or contract obligation by refusing to cover

the cost of repairing the failed powertrain components of the Class Vehicles

      242. As a direct and proximate result of FCA’s breach of contract or

common law warranty, Plaintiff and the Kentucky Class members have been

damaged in an amount to be proven at trial, which shall include, but is not limited

to, all compensatory damages, incidental and consequential damages, and other

damages allowed by law.




                                         72
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.83   Page 83 of 123




             j. Claims Brought on Behalf of the Massachusetts Class
                         MASSACHUSETTS COUNT I

                     BREACH OF EXPRESS WARRANTY
                  (Mass. Gen. Laws Ch. 106 §§ 2-313 and 2A-210)

      243. Plaintiff Andrew Young and the Massachusetts Class incorporate by

reference each preceding and succeeding paragraph as though fully set forth at length

herein.

      244. FCA was and is at all relevant times a “merchant” with respect to motor

vehicles under Mass Gen. Laws ch. 106 § 2-104(1) and is a “seller” of motor vehicles

under § 2-103(1) (d).

      245. The Class Vehicles are and were at all relevant times “goods” within

the meaning of Mass. Gen. Laws ch. 106 §§ 2-105(1) and 2A-103(1)(h).

      246. In connection with the purchase of the Class Vehicles, FCA expressly

warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA

promised to cover the cost of all parts and labor needed to repair powertrain

components of the Class Vehicles that were defective in workmanship and materials.

Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty

would run for entire duration of Plaintiff’s and Class members’ ownership of the

Class vehicles.




                                         73
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.84   Page 84 of 123




      247. FCA’s promise of the Lifetime Warranty formed the basis of the

bargain reached when Plaintiff and the Massachusetts Class purchased their Class

Vehicles.

      248. FCA has breached the Lifetime Warranty by refusing to repair defects

in the workmanship and/or materials of the powertrain parts and components of the

Class Vehicles.

      249. Affording FCA a reasonable opportunity to cure its breach of the

Lifetime Warranty would be unnecessary and futile here because FCA has expressly

repudiated its obligations under its terms.

      250. Furthermore, the limited warranty of repair and/or adjustments to

defective powertrain parts, fails in its essential purpose because the contractual

remedy is insufficient to make Plaintiff and the Massachusetts Class members

whole, and because FCA has failed and/or refused to adequately provide the

promised remedies within a reasonable time.

      251. FCA was provided notice of these issues by numerous customer

complaints, other lawsuits, and the instant Complaint.

      252. As a direct and proximate result of FCA’s breach of express warranties,

Plaintiff and other Massachusetts Class members have been damaged in an amount

to be determined at trial.




                                          74
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.85    Page 85 of 123




                         MASSACHUSETTS COUNT II
         BREACH OF CONTRACT/COMMON LAW WARRANTY

                          (Based on Massachusetts Law)

      253. Plaintiff Andrew Young and the Massachusetts Class reallege and

incorporate by reference all paragraphs as though fully set forth herein.

      254. To the extent FCA’s repair or adjust commitment is deemed not to be a

warranty under the Massachusetts Commercial Code, Plaintiff and the

Massachusetts Class members plead in the alternative under common law warranty

and contract law theories. FCA limited the remedies available to Plaintiff and the

Massachusetts Class members to just repairs and adjustments needed to correct

defects in materials or workmanship of powertrain components of the Class

Vehicles.

      255. FCA breached this warranty or contract obligation by refusing to cover

the cost of repairing the failed powertrain components of the Class Vehicles.

      256. As a direct and proximate result of FCA’s breach of contract or

common law warranty, Plaintiff and the Massachusetts Class members have been

damaged in an amount to be proven at trial, which shall include, but is not limited

to, all compensatory damages, incidental and consequential damages, and other

damages allowed by law.




                                         75
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.86    Page 86 of 123




             k. Claims Brought on Behalf of the Nevada Class
                               NEVADA COUNT I

                      BREACH OF EXPRESS WARRANTY
                    (Nev. Rev. Stat. §§ 104.2313 and 104A.2210)

      257. Plaintiff Alan Andersen and the Nevada Class incorporate by reference

each preceding and succeeding paragraph as though fully set forth at length herein.

      258. FCA was and is at all relevant times a “merchant” with respect to motor

vehicles under Nev. Rev. Stat. § 104.2104(1) and “sellers” of motor vehicles under

§ 104.2103(1)(c).

      259. The Class Vehicles are and were at all relevant times “goods” within

the meaning of Nev. Rev. Stat. §§ 104.2105(1) and 104A.2103(1)(h).

      260. In connection with the purchase of the Class Vehicles, FCA expressly

warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA

promised to cover the cost of all parts and labor needed to repair powertrain

components of the Class Vehicles that were defective in workmanship and materials.

Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty

would run for the entire duration of Plaintiff’s and the Class members’ ownership of

the Class vehicles.

      261. FCA’s promise of the Lifetime Warranty formed the basis of the

bargain reached when Plaintiff and the Nevada Class purchased their Class Vehicles.


                                        76
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.87   Page 87 of 123




      262. FCA has breached the Lifetime Warranty by refusing to repair defects

in the workmanship and/or materials of the powertrain parts and components of the

Class Vehicles.

      263. Affording FCA a reasonable opportunity to cure its breach of the

Lifetime Warranty would be unnecessary and futile here because FCA has expressly

repudiated its obligations.

      264. Furthermore, the limited warranty of repair and/or adjustments to

defective powertrain parts fails in its essential purpose because the contractual

remedy is insufficient to make Plaintiff and the Nevada Class members whole and

because FCA has failed and/or have refused to adequately provide the promised

remedies within a reasonable time.

      265. FCA was provided notice of these issues by numerous customer

complaints, other lawsuits, and the instant Complaint.

      266. As a direct and proximate result of FCA’s breach of express warranties,

Plaintiff and other Nevada Class members have been damaged in an amount to be

determined at trial.




                                        77
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20        PageID.88   Page 88 of 123




                               NEVADA COUNT II
         BREACH OF CONTRACT/COMMON LAW WARRANTY

                             (Based on Nevada Law)

      267. Plaintiff Alan Andersen and the Nevada Class reallege and incorporate

by reference all paragraphs as though fully set forth herein.

      268. To the extent FCA’s repair or adjust commitment is deemed not to be a

warranty under the Nevada Commercial Code, Plaintiff and the Nevada Class

members plead in the alternative under common law warranty and contract law

theories. FCA limited the remedies available to Plaintiff and the Nevada Class

members to just repairs and adjustments needed to correct defects in materials or

workmanship of powertrain components of the Class Vehicles.

      269. FCA breached this warranty or contract obligation by refusing to cover

the cost of repairing the failed powertrain components of the Class Vehicles.

      270. As a direct and proximate result of FCA’s breach of contract or

common law warranty, Plaintiff and the Nevada Class members have been damaged

in an amount to be proven at trial, which shall include, but is not limited to, all

compensatory damages, incidental and consequential damages, and other damages

allowed by law.




                                         78
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20        PageID.89   Page 89 of 123




               l. Claims Brought on Behalf of the New Jersey Class
                            NEW JERSEY COUNT I

                      BREACH OF EXPRESS WARRANTY
                           (N.J. Stat. Ann. § 12A:2-313)

      271. Plaintiffs Kenneth Henriques, Jane Loake, and the Class incorporate by

reference each preceding and succeeding paragraph as though fully set forth at length

herein.

      272. FCA was and is at all relevant times a “merchant” with respect to motor

vehicles under N.J. Stat. Ann. § 12A:2-104(1) and “sellers” of motor vehicles under

2-103(1)(d).

      273. The Class Vehicles are and were at all relevant times “goods” within

the meaning of N.J. Stat. Ann. §§ 12A:2-105(1) and 2A-103(1)(h).

      274. In connection with the purchase of the Class Vehicles, FCA expressly

warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA

promised to cover the cost of all parts and labor needed to repair powertrain

components of the Class Vehicles that were defective in workmanship and materials.

Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty

would run for the entire duration of Plaintiffs’ and the Class members’ ownership of

the Class vehicles.




                                         79
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.90   Page 90 of 123




      275. FCA’s promise of the Lifetime Warranty formed the basis of the

bargain reached when Plaintiffs and the New Jersey Class purchased their Class

Vehicles.

      276. FCA has breached the Lifetime Warranty by refusing to repair defects

in the workmanship and/or materials of the powertrain parts and components of the

Class Vehicles.

      277. Affording FCA a reasonable opportunity to cure their breach of the

Lifetime Warranty would be unnecessary and futile here because FCA has expressly

repudiated their obligations under its terms.

      278. Furthermore, the limited warranty of repair and/or adjustments to

defective powertrain parts, fails in its essential purpose because the contractual

remedy is insufficient to make Plaintiffs and the New Jersey Class members whole

and because FCA has failed and/or have refused to adequately provide the promised

remedies within a reasonable time.

      279. FCA was provided notice of these issues by numerous customer

complaints, other lawsuits, and the instant Complaint.

      280. As a direct and proximate result of FCA’s breach of express warranties,

Plaintiffs and other New Jersey Class members have been damaged in an amount to

be determined at trial.




                                         80
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.91    Page 91 of 123




                            NEW JERSEY COUNT II
         BREACH OF CONTRACT/COMMON LAW WARRANTY

                           (Based on New Jersey Law)

      281. Plaintiffs Kenneth Henriques, Jane Loake, and the New Jersey Class

reallege and incorporate by reference all paragraphs as though fully set forth herein.

      282. To the extent FCA’s repair or adjust commitment is deemed not to be a

warranty under New Jersey Commercial Code, Plaintiffs and the New Jersey Class

members plead in the alternative under common law warranty and contract law

theories. FCA limited the remedies available to Plaintiffs and the New Jersey Class

members to just repairs and adjustments needed to correct defects in materials or

workmanship of powertrain components of the Class Vehicles.

      283. FCA breached this warranty or contract obligation by refusing to cover

the cost of repairing the failed powertrain components of the Class Vehicles.

      284. As a direct and proximate result of FCA’s breach of contract or

common law warranty, Plaintiffs and the New Jersey Class members have been

damaged in an amount to be proven at trial, which shall include, but is not limited

to, all compensatory damages, incidental and consequential damages, and other

damages allowed by law.




                                         81
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.92   Page 92 of 123




               m. Claims Brought on Behalf of the New York Class
                             NEW YORK COUNT I

                      BREACH OF EXPRESS WARRANTY
                      (N.Y. U.C.C. Law §§ 2-313 and 2A-210)

      285. Plaintiff Richard Van Orden and the New York Class incorporate by

reference each preceding and succeeding paragraph as though fully set forth at length

herein.

      286. FCA was and is at all relevant times a “merchant” with respect to motor

vehicles under N.Y. UCC Law § 2-104(1) and “sellers” of motor vehicles under §

2-103(1)(d).

      287. The Class Vehicles are and were at all relevant times “goods” within

the meaning of N.Y. UCC Law §§ 2-105(1) and 2A-103(1)(h).

      288. In connection with the purchase one of the Class Vehicles, FCA

expressly warranted that the Class Vehicles were covered by the Lifetime Warranty.

FCA promised to cover the cost of all parts and labor needed to repair powertrain

components of the Class Vehicles that were defective in workmanship and materials.

Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty

would run for the entire duration of Plaintiff’s and the Class members’ ownership of

the Class vehicles.




                                         82
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.93   Page 93 of 123




      289. FCA’s promise of the Lifetime Warranty formed the basis of the

bargain reached when Plaintiff the New York Class purchased their Class Vehicles.

      290. FCA has breached the Lifetime Warranty by refusing to repair defects

in the workmanship and/or materials of the powertrain parts and components of the

Class Vehicles.

      291. Affording FCA a reasonable opportunity to cure its breach of the

Lifetime Warranty would be unnecessary and futile here because FCA has expressly

repudiated its obligations under its terms.

      292. Furthermore, the limited warranty of repair and/or adjustments to

defective powertrain parts fails in its essential purpose because the contractual

remedy is insufficient to make Plaintiff and the New York Class members whole and

because FCA has failed and/or refused to adequately provide the promised remedies

within a reasonable time.

      293. FCA was provided notice of these issues by numerous customer

complaints, other lawsuits, and the instant Complaint.

      294. As a direct and proximate result of FCA’s breach of express warranties,

Plaintiff and the New York Class members have been damaged in an amount to be

determined at trial.




                                          83
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.94    Page 94 of 123




                             NEW YORK COUNT II
         BREACH OF CONTRACT/COMMON LAW WARRANTY

                            (Based on New York Law)

      295. Plaintiff Richard Van Orden and the New York Class reallege and

incorporate by reference all paragraphs as though fully set forth herein.

      296. To the extent FCA’s repair or adjust commitment is deemed not to be a

warranty under the New York Commercial Code, Plaintiff and the New York Class

members plead in the alternative under common law warranty and contract law

theories. FCA limited the remedies available to Plaintiff and the New York Class

members to just repairs and adjustments needed to correct defects in materials or

workmanship of powertrain components of the Class Vehicles.

      297. FCA breached this warranty or contract obligation by refusing to cover

the cost of repairing the failed powertrain components of the Class Vehicles.

      298. As a direct and proximate result of FCA’s breach of contract or

common law warranty, Plaintiff and the New York Class members have been

damaged in an amount to be proven at trial, which shall include, but is not limited

to, all compensatory damages, incidental and consequential damages, and other

damages allowed by law.




                                         84
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.95   Page 95 of 123




             n. Claims Brought on Behalf of the North Carolina Class
                         NORTH CAROLINA COUNT I

                     BREACH OF EXPRESS WARRANTY
                    (N.C. Gen. Stat. §§ 25-2-313 and 252A-210)

      299. Plaintiff Terry Buschbach and the North Carolina Class incorporate by

reference each preceding and succeeding paragraph as though fully set forth at length

herein.

      300. FCA was and is at all relevant times a “merchant” with respect to motor

vehicles under N.C. Gen. Stat. § 25-2-104(1) and “sellers” of motor vehicles under

§ 25-2-103(1)(d).

      301. The Class Vehicles are and were at all relevant times “goods” within

the meaning of N.C. Gen. Stat. § 25-2-105(1) and § 25-2A-103(1)(h).5.

      302. In connection with the purchase of the Class Vehicles, FCA expressly

warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA

promised to cover the cost of all parts and labor needed to repair powertrain

components of the Class Vehicles that were defective in workmanship and materials.

Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty

would run for entire duration of Plaintiff’s and Class members’ ownership of the

Class vehicles.




                                         85
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.96   Page 96 of 123




      303. FCA’s promise of the Lifetime Warranty formed the basis of the

bargain reached when Plaintiff and the North Carolina Class purchased their Class

Vehicles.

      304. FCA has breached the Lifetime Warranty by refusing to repair defects

in the workmanship and/or materials of the powertrain parts and components of the

Class Vehicles.

      305. Affording FCA a reasonable opportunity to cure its breach of the

Lifetime Warranty would be unnecessary and futile here because FCA has expressly

repudiated its obligations.

      306. Furthermore, the limited warranty of repair and/or adjustments to

defective powertrain parts fails in its essential purpose because the contractual

remedy is insufficient to make Plaintiff and the North Carolina Class members whole

and because FCA has failed and/or have refused to adequately provide the promised

remedies within a reasonable time.

      307. FCA was provided notice of these issues by numerous customer

complaints, other lawsuits, and the instant Complaint.

      308. As a direct and proximate result of FCA’s breach of express warranties,

Plaintiff and other North Carolina Class members have been damaged in an amount

to be determined at trial.




                                        86
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.97    Page 97 of 123




                        NORTH CAROLINA COUNT II
        BREACH OF CONTRACT/COMMON-LAW WARRANTIES

                         (Based on North Carolina Law)

      309. Plaintiff Terry Buschbach and the North Carolina Class reallege and

incorporate by reference all paragraphs as though fully set forth herein.

      310. To the extent FCA’s repair or adjust commitment is deemed not to be a

warranty under the North Carolina Commercial Code, Plaintiff and the North

Carolina Class members plead in the alternative under common law warranty and

contract law theories. FCA limited the remedies available to Plaintiff and the North

Carolina Class members to just repairs and adjustments needed to correct defects in

materials or workmanship of powertrain components of the Class Vehicles.

      311. FCA breached this warranty or contract obligation by refusing to cover

the cost of repairing the failed powertrain components of the Class Vehicles

      312. As a direct and proximate result of FCA’s breach of contract or

common law warranty, Plaintiff and the North Carolina Class members have been

damaged in an amount to be proven at trial, which shall include, but is not limited

to, all compensatory damages, incidental and consequential damages, and other

damages allowed by law.




                                         87
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.98    Page 98 of 123




            o. Claims Brought on Behalf of the Ohio Class
                                OHIO COUNT I

                    BREACH OF EXPRESS WARRANTY
              (Ohio Rev. Code § 1302.26, et seq.) (U.C.C. §2-313))

      313. Plaintiff Keith Head and the Ohio Class incorporate by reference each

preceding and succeeding paragraph as though fully set forth at length herein.

      314. FCA was and is at all relevant times a “merchant” with respect to motor

vehicles under Ohio Rev. Code §§ 1302.01(5) and 1310.01(A)(20), and “sellers” of

motor vehicles under § 1302.01(4).

      315. The Class Vehicles are and were at all relevant times “goods” within

the meaning of Ohio Rev. Code §§ 1302.01(8) and 1310.01(A)(8).

      316. In connection with the purchase of the Class Vehicles, FCA expressly

warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA

promised to cover the cost of all parts and labor needed to repair powertrain

components of the Class Vehicles that were defective in workmanship and materials.

Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty

would run for entire duration of Plaintiff’s and the Class members’ ownership of the

Class vehicles.




                                        88
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.99   Page 99 of 123




      317. FCA’s promise of the Lifetime Warranty formed the basis of the

bargain that was reached when Plaintiff and the Ohio Class purchased their Class

Vehicles.

      318. FCA has breached the Lifetime Warranty by refusing to repair defects

in the workmanship and/or materials of the powertrain parts and components of the

Class Vehicles.

      319. Affording FCA a reasonable opportunity to cure their breach of the

Lifetime Warranty would be unnecessary and futile here because FCA has expressly

repudiated its obligations under the Lifetime Warranty’s terms.

      320. Furthermore, the limited warranty of repair and/or adjustments to

defective powertrain parts, fails in its essential purpose because the contractual

remedy is insufficient to make Plaintiff and the Ohio Class members whole and

because FCA has failed and/or have refused to adequately provide the promised

remedies within a reasonable time.

      321. FCA was provided notice of these issues by numerous customer

complaints, other lawsuits, and the instant Complaint.

      322. As a direct and proximate result of FCA’s breach of express warranties,

Plaintiff and other Ohio Class members have been damaged in an amount to be

determined at trial.




                                        89
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20           PageID.100   Page 100 of 123




                                  OHIO COUNT II
         BREACH OF CONTRACT/COMMON-LAW WARRANTIES

                                (Based on Ohio Law)

       323. Plaintiff Keith Head and the Ohio Class reallege and incorporate by

 reference all paragraphs as though fully set forth herein.

       324. To the extent FCA’s repair or adjust commitment is deemed not to be a

 warranty under the Ohio Commercial Code, Plaintiff and the Ohio Class members

 plead in the alternative under common law warranty and contract law theories. FCA

 limited the remedies available to Plaintiff and the Ohio Class members to just repairs

 and adjustments needed to correct defects in materials or workmanship of powertrain

 components of the Class Vehicles.

       325. FCA breached this warranty or contract obligation by refusing to cover

 the cost of repairing the failed powertrain components of the Class Vehicles.

       326. As a direct and proximate result of FCA’s breach of contract or

 common law warranty, Plaintiff and the Ohio Class members have been damaged in

 an amount to be proven at trial, which shall include, but is not limited to, all

 compensatory damages, incidental and consequential damages, and other damages

 allowed by law.




                                          90
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.101    Page 101 of 123




             p. Claims Brough on Behalf of the Oregon Class
                                OREGON COUNT I

                       BREACH OF EXPRESS WARRANTY
                       (Or. Rev. Stat. §§ 72.3130 and 72A.2100)

       327. Plaintiff Scott Lunski and the Oregon Class incorporate by reference

 each preceding and succeeding paragraph as though fully set forth at length herein.

       328. FCA was and is at all relevant times a “merchant” with respect to motor

 vehicles under Or. Rev. Stat. §§ 72.1040(1) and 72A.1030(1)(t), and “sellers” of

 motor vehicles under § 72.1030(1)(d)

       329. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of Or. Rev. Stat. §§ 72.1050(1) and 72A.1030(1)(h).

       330. In connection with the purchase one of the Class Vehicles, FCA

 expressly warranted that the Class Vehicles were covered by the Lifetime Warranty.

 FCA promised to cover the cost of all parts and labor needed to repair powertrain

 components of the Class Vehicles that were defective in workmanship and materials.

 Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty

 would run for the entire duration of Plaintiff’s and the Class members’ ownership of

 the Class Vehicles.

       331. FCA’s promise of the Lifetime Warranty formed the basis of the

 bargain reached when Plaintiff and the Oregon Class purchased their Class Vehicles.


                                         91
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.102   Page 102 of 123




       332. FCA has breached the Lifetime Warranty by refusing to repair defects

 in the workmanship and/or materials of the powertrain parts and components of the

 Class Vehicles.

       333. Affording FCA a reasonable opportunity to cure its breach of the

 Lifetime Warranty would be unnecessary and futile here because FCA has expressly

 repudiated its obligations.

       334. Furthermore, the limited warranty of repair and/or adjustments to

 defective powertrain parts fails in its essential purpose because the contractual

 remedy is insufficient to make Plaintiff and the Oregon Class members whole and

 because FCA has failed and/or have refused to adequately provide the promised

 remedies within a reasonable time.

       335. FCA was provided notice of these issues by numerous customer

 complaints, other lawsuits, and the instant Complaint.

       336. As a direct and proximate result of FCA’s breach of express warranties,

 Plaintiff and the Oregon Class members have been damaged in an amount to be

 determined at trial.




                                         92
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20           PageID.103   Page 103 of 123




                                OREGON COUNT II
          BREACH OF CONTRACT/COMMON LAW WARRANTY

                               (Based on Oregon Law)

       337. Plaintiff Scott Lunski and the Oregon Class reallege and incorporate by

 reference all paragraphs as though fully set forth herein.

       338. To the extent FCA’s repair or adjust commitment is deemed not to be a

 warranty under the Oregon Commercial Code, Plaintiff and the Oregon Class

 members plead in the alternative under common law warranty and contract law

 theories. FCA limited the remedies available to Plaintiff and the Oregon Class

 members to just repairs and adjustments needed to correct defects in materials or

 workmanship of powertrain components of the Class Vehicles.

       339. FCA breached this warranty or contract obligation by refusing to cover

 the cost of repairing the failed powertrain components of the Class Vehicles.

       340. As a direct and proximate result of FCA’s breach of contract or

 common law warranty, Plaintiff and the Oregon Class members have been damaged

 in an amount to be proven at trial, which shall include, but is not limited to, all

 compensatory damages, incidental and consequential damages, and other damages

 allowed by law.




                                          93
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.104    Page 104 of 123




              q. Claims Brought on Behalf of the Pennsylvania Class
                             PENNSYLVANIA COUNT I

                       BREACH OF EXPRESS WARRANTY
                       (13 Pa. Cons. Stat. §§ 2313 and 2A210)

       341. Plaintiffs Stephen Bucklew, Victoria Hecker, and the Pennsylvania

 Class incorporate by reference each preceding and succeeding paragraph as though

 fully set forth at length herein.

       342. FCA was and is at all relevant times a “merchant” with respect to motor

 vehicles 13 Pa. Cons. Stat. §§ 2104 and 2A103(a), and “sellers” of motor vehicles

 under § 2103(a).

       343. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of 13 Pa. Cons. Stat. §§ 2105(a) and 2A103(a).

       344. In connection with the purchase of the Class Vehicles, FCA expressly

 warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA

 promised to cover the cost of all parts and labor needed to repair powertrain

 components of the Class Vehicles that were defective in workmanship and materials.

 Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty

 would run for the entire duration of Plaintiffs’ and the Class members’ ownership of

 the Class Vehicles.




                                         94
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.105   Page 105 of 123




       345. FCA’s promise of the Lifetime Warranty formed the basis of the

 bargain reached when Plaintiffs and the Pennsylvania Class purchased their Class

 Vehicles.

       346. FCA has breached the Lifetime Warranty by refusing to repair defects

 in the workmanship and/or materials of the powertrain parts and components of the

 Class Vehicles.

       347. Affording FCA a reasonable opportunity to cure their breach of the

 Lifetime Warranty would be unnecessary and futile here because FCA has expressly

 repudiated its obligations under the Lifetime Warranty’s terms.

       348. Furthermore, the limited warranty of repair and/or adjustments to

 defective powertrain parts fails in its essential purpose because the contractual

 remedy is insufficient to make Plaintiffs and the Pennsylvania Class members whole

 and because FCA has failed and/or have refused to adequately provide the promised

 remedies within a reasonable time.

       349. FCA was provided notice of these issues by numerous customer

 complaints, other lawsuits, and the instant Complaint.

       350. As a direct and proximate result of FCA’s breach of express warranties,

 Plaintiffs and other Pennsylvania Class members have been damaged in an amount

 to be determined at trial.




                                         95
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.106    Page 106 of 123




                         PENNSLYVANNIA COUNT II
           BREACH OF CONTRACT/COMMON LAW WARRANTY

                           (Based on Pennsylvania Law)

       351. Plaintiffs Stephen Bucklew, Victoria Hecker, and the Pennsylvania

 Class reallege and incorporate by reference all paragraphs as though fully set forth

 herein.

       352. To the extent FCA’s repair or adjust commitment is deemed not to be a

 warranty under the Pennsylvania Commercial Code, Plaintiffs and the Pennsylvania

 Class members plead in the alternative under common law warranty and contract

 law theories. FCA limited the remedies available to Plaintiffs and the Pennsylvania

 Class members to just repairs and adjustments needed to correct defects in materials

 or workmanship of powertrain components of the Class Vehicles.

       353. FCA breached this warranty or contract obligation by refusing to cover

 the cost of repairing the failed powertrain components of the Class Vehicles.

       354. As a direct and proximate result of FCA’s breach of contract or

 common law warranty, Plaintiffs and the Pennsylvania Class members have been

 damaged in an amount to be proven at trial, which shall include, but is not limited

 to, all compensatory damages, incidental and consequential damages, and other

 damages allowed by law.




                                         96
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.107   Page 107 of 123




              r. Claims Brought on Behalf of the South Carolina Class
                          SOUTH CAROLINA COUNT I

                       BREACH OF EXPRESS WARRANTY
                       (S.C. Code §§ 36-2-313 and 36-2A-210)

       355. Plaintiff James Byrd and the South Carolina Class incorporate by

 reference each preceding and succeeding paragraph as though fully set forth at length

 herein.

       356. FCA was and is at all relevant times a “merchant” with respect to motor

 vehicles under S.C. Code §§ 36-2-104(1) and 36-2A-103(1)(t), and “sellers” of

 motor vehicles under § 36-2-103(1)(d).

       357. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of S.C. Code §§ 36-2-105(1) and 36-2A-103(1)(h).

       358. In connection with the purchase of the Class Vehicles, FCA expressly

 warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA

 promised to cover the cost of all parts and labor needed to repair powertrain

 components of the Class Vehicles that were defective in workmanship and materials.

 Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty

 would run for the entire duration of Plaintiffs’ and the Class members’ ownership of

 the Class Vehicles.




                                          97
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.108   Page 108 of 123




       359. FCA’s promise of the Lifetime Warranty formed the basis of the

 bargain that was reached when Plaintiff and the South Carolina Class purchased their

 Class Vehicles.

       360. FCA has breached the Lifetime Warranty by refusing to repair defects

 in the workmanship and/or materials of the powertrain parts and components of the

 Class Vehicles.

       361. Affording FCA a reasonable opportunity to cure its breach of the

 Lifetime Warranty would be unnecessary and futile here because FCA has expressly

 repudiated its obligations under its terms.

       362. Furthermore, the limited warranty of repair and/or adjustments to

 defective powertrain parts fails in its essential purpose because the contractual

 remedy is insufficient to make Plaintiff and the South Carolina Class members whole

 and because FCA has failed and/or have refused to adequately provide the promised

 remedies within a reasonable time.

       363. FCA was provided notice of these issues by numerous customer

 complaints, other lawsuits, and the instant Complaint.

       364. As a direct and proximate result of FCA’s breach of express warranties,

 Plaintiff and other South Carolina Class members have been damaged in an amount

 to be determined at trial.




                                           98
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.109    Page 109 of 123




                         SOUTH CAROLINA COUNT II
          BREACH OF CONTRACT/COMMON LAW WARRANTY

                          (Based on South Carolina Law)

       365. Plaintiff James Byrd and the South Carolina Class reallege and

 incorporate by reference all paragraphs as though fully set forth herein.

       366. To the extent FCA’s repair or adjust commitment is deemed not to be a

 warranty under the South Carolina Commercial Code, Plaintiff and the South

 Carolina Class members plead in the alternative under common law warranty and

 contract law theories. FCA limited the remedies available to Plaintiff and the South

 Carolina Class members to just repairs and adjustments needed to correct defects in

 materials or workmanship of powertrain components of the Class Vehicles.

       367. FCA breached this warranty or contract obligation by refusing to cover

 the cost of repairing the failed powertrain components of the Class Vehicles.

       368. As a direct and proximate result of FCA’s breach of contract or

 common law warranty, Plaintiff and the South Carolina Class members have been

 damaged in an amount to be proven at trial, which shall include, but is not limited

 to, all compensatory damages, incidental and consequential damages, and other

 damages allowed by law.




                                          99
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.110    Page 110 of 123




             s. Claims Brought on Behalf of the Texas Class
                                 TEXAS COUNT I

                     BREACH OF EXPRESS WARRANTY
                   (Tex. Bus. & Com. Code §§ 2.313 and 2A.210)

       369. Plaintiff Barbara Asibor and the Texas Class incorporate by reference

 each preceding and succeeding paragraph as though fully set forth at length herein.

       370. FCA was and is at all relevant times a “merchant” with respect to motor

 vehicles under Tex. Bus. & Com. Code § 2.104(1) and 2A.103(a)(20), and “sellers”

 of motor vehicles under § 2.103(a)(4).

       371. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of Tex. Bus. & Com. Code §§ 2.105(a) and 2A.103(a)(8).

       372. In connection with the purchase of the Class Vehicles, FCA expressly

 warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA

 promised to cover the cost of all parts and labor needed to repair powertrain

 components of the Class Vehicles that were defective in workmanship and materials.

 Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty

 would run for the entire duration of Plaintiff’s and Class members’ ownership of the

 Class vehicles.

       373. FCA’s promise of the Lifetime Warranty formed the basis of the

 bargain reached when Plaintiff and the Texas Class purchased their Class Vehicles.


                                          100
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.111   Page 111 of 123




       374. FCA has breached the Lifetime Warranty by refusing to repair defects

 in the workmanship and/or materials of the powertrain parts and components of the

 Class Vehicles.

       375. Affording FCA a reasonable opportunity to cure its breach of the

 Lifetime Warranty would be unnecessary and futile here because FCA has expressly

 repudiated its obligations.

       376. Furthermore, the limited warranty of repair and/or adjustments to

 defective powertrain parts, fails in its essential purpose because the contractual

 remedy is insufficient to make Plaintiff and the Texas Class members whole and

 because FCA has failed and/or have refused to adequately provide the promised

 remedies within a reasonable time.

       377. FCA was provided notice of these issues by numerous customer

 complaints, other lawsuits, and the instant Complaint.

       378. As a direct and proximate result of FCA’s breach of express warranties,

 Plaintiff and other Texas Class members have been damaged in an amount to be

 determined at trial.




                                        101
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.112   Page 112 of 123




                                 TEXAS COUNT II
          BREACH OF CONTRACT/COMMON LAW WARRANTY

                               (Based on Texas Law)

       379. Plaintiff Barbara Asibor and the Texas Class reallege and incorporate

 by reference all paragraphs as though fully set forth herein.

       380. To the extent FCA’s repair or adjust commitment is deemed not to be a

 warranty under the Texas Commercial Code, Plaintiff and the Texas Class members

 plead in the alternative under common law warranty and contract law theories. FCA

 limited the remedies available to Plaintiff and the Texas Class members to just

 repairs and adjustments needed to correct defects in materials or workmanship of

 powertrain components of the Class Vehicles.

       381. FCA breached this warranty or contract obligation by refusing to cover

 the cost of repairing the failed powertrain components of the Class Vehicles.

       382. As a direct and proximate result of FCA’s breach of contract or

 common law warranty, Plaintiff and the Texas Class members have been damaged

 in an amount to be proven at trial, which shall include, but is not limited to, all

 compensatory damages, incidental and consequential damages, and other damages

 allowed by law.




                                          102
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.113    Page 113 of 123




             t. Claims Brought on Behalf of the Utah Class
                                 UTAH COUNT I

                       BREACH OF EXPRESS WARRANTY
                (Utah Code Ann. §§ 70A-2-313 and 70A-2A-210)

       383. Plaintiff Susan Stoker and the Utah Class incorporate by reference each

 preceding and succeeding paragraph as though fully set forth at length herein.

       384. FCA was and is at all relevant times a “merchant” with respect to motor

 vehicles under Utah Code § 70A-2-104(1) and 70A-2a-103(1)(t), and “sellers” of

 motor vehicles under § 70A-2-103(1)(d).

       385. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of Utah Code §§ 70A-2-105(1) and 70A-2a-103(1)(h).

       386. In connection with the purchase of the Class Vehicles, FCA expressly

 warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA

 promised to cover the cost of all parts and labor needed to repair powertrain

 components of the Class Vehicles that were defective in workmanship and materials.

 Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty

 would run for the entire duration of Plaintiff’s and the Class members’ ownership of

 the Class Vehicles.

       387. FCA’s promise of the Lifetime Warranty formed the basis of the

 bargain reached when Plaintiff and the Utah Class purchased their Class Vehicles.


                                         103
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.114   Page 114 of 123




       388. FCA has breached the Lifetime Warranty by refusing to repair defects

 in the workmanship and/or materials of the powertrain parts and components of the

 Class Vehicles.

       389. Affording FCA a reasonable opportunity to cure its breach of the

 Lifetime Warranty would be unnecessary and futile here because FCA has expressly

 repudiated its obligations.

       390. Furthermore, the limited warranty of repair and/or adjustments to

 defective powertrain parts fails in its essential purpose because the contractual

 remedy is insufficient to make Plaintiff and the Utah Class members whole and

 because FCA has failed and/or have refused to adequately provide the promised

 remedies within a reasonable time.

       391. FCA was provided notice of these issues by numerous customer

 complaints, other lawsuits, and the instant Complaint.

       392. As a direct and proximate result of FCA’s breach of express warranties,

 Plaintiff and other Utah Class members have been damaged in an amount to be

 determined at trial.




                                        104
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20           PageID.115   Page 115 of 123




                                  UTAH COUNT II
          BREACH OF CONTRACT/COMMON LAW WARRANTY

                                (Based on Utah Law)

       393. Plaintiff Susan Stoker and the Utah Class reallege and incorporate by

 reference all paragraphs as though fully set forth herein.

       394. To the extent FCA’s repair or adjust commitment is deemed not to be a

 warranty under the Utah Commercial Code, Plaintiff and the Utah Class members

 plead in the alternative under common law warranty and contract law theories. FCA

 limited the remedies available to Plaintiff and the Utah Class members to just repairs

 and adjustments needed to correct defects in materials or workmanship of powertrain

 components of the Class Vehicles.

       395. FCA breached this warranty or contract obligation by refusing to cover

 the cost of repairing the failed powertrain components of the Class Vehicles.

       396. As a direct and proximate result of FCA’s breach of contract or

 common law warranty, Plaintiff and the Utah Class members have been damaged in

 an amount to be proven at trial, which shall include, but is not limited to, all

 compensatory damages, incidental and consequential damages, and other damages

 allowed by law.




                                          105
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20      PageID.116    Page 116 of 123




             u. Claims Brought on Behalf of the Virginia Class
                                VIRGINIA COUNT I

                       BREACH OF EXPRESS WARRANTY
                       (Va. Code Ann. §§ 8.2-313 and 8.2A-210)

       397. Plaintiff Jessica Finch and the Virginia Class incorporate by reference

 each preceding and succeeding paragraph as though fully set forth at length herein.

       398. FCA was and is at all relevant times a “merchant” with respect to motor

 vehicles under Va. Code § 8.2-104(1) and 8.2A-103(1)(t), and “sellers” of motor

 vehicles under § 8.2-103(1)(d).

       399. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of Va. Code §§ 8.2-105(1) and 8.2A-103(1)(h).

       400. In connection with the purchase of the Class Vehicles, FCA expressly

 warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA

 promised to cover the cost of all parts and labor needed to repair powertrain

 components of the Class Vehicles that were defective in workmanship and materials.

 Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty

 would run for the entire duration of Plaintiff’s and the Class members’ ownership of

 the Class Vehicles.




                                         106
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.117   Page 117 of 123




       401. FCA’s promise of the Lifetime Warranty formed the basis of the

 bargain that was reached when Plaintiff and the Virginia Class purchased their Class

 Vehicles.

       402. FCA has breached the Lifetime Warranty by refusing to repair defects

 in the workmanship and/or materials of the powertrain parts and components of the

 Class Vehicles.

       403. Affording FCA a reasonable opportunity to cure its breach of the

 Lifetime Warranty would be unnecessary and futile here because FCA has expressly

 repudiated its obligations.

       404. Furthermore, the limited warranty of repair and/or adjustments to

 defective powertrain parts fails in its essential purpose because the contractual

 remedy is insufficient to make Plaintiff and the Virginia Class members whole and

 because FCA has failed and/or have refused to adequately provide the promised

 remedies within a reasonable time.

       405. FCA was provided notice of these issues by numerous customer

 complaints, other lawsuits, and the instant Complaint.

       406. As a direct and proximate result of FCA’s breach of express warranties,

 Plaintiff and other Virginia Class members have been damaged in an amount to be

 determined at trial.




                                         107
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.118   Page 118 of 123




                               VIRGINIA COUNT II
          BREACH OF CONTRACT/COMMON LAW WARRANTY

                              (Based on Virginia Law)

       407. Plaintiff Jessica Finch and the Virginia Class reallege and incorporate

 by reference all paragraphs as though fully set forth herein.

       408. To the extent FCA’s repair or adjust commitment is deemed not to be a

 warranty under the Virginia Commercial Code, Plaintiff and the Virginia Class

 members plead in the alternative under common law warranty and contract law

 theories. FCA limited the remedies available to Plaintiff and the Virginia Class

 members to just repairs and adjustments needed to correct defects in materials or

 workmanship of powertrain components of the Class Vehicles.

       409. FCA breached its warranty or contract obligation by refusing to cover

 the cost of repairing the failed powertrain components of the Class Vehicles

       410. As a direct and proximate result of FCA’s breach of contract or

 common law warranty, Plaintiff and the Virginia Class members have been damaged

 in an amount to be proven at trial, which shall include, but is not limited to, all

 compensatory damages, incidental and consequential damages, and other damages

 allowed by law.




                                          108
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.119   Page 119 of 123




              v. Claims Brought on Behalf of the Washington Class
                            WASHINGTON COUNT I

                     BREACH OF EXPRESS WARRANTY
                (Wash. Rev. Code §§ 62A.2-313 and 62A.2A-210)

       411. Plaintiff Maura Petersen and the Washington Class incorporate by

 reference each preceding and succeeding paragraph as though fully set forth at length

 herein.

       412. FCA was and is at all relevant times a “merchant” with respect to motor

 vehicles under Wash. Rev. Code § 62A.2-104(1) and 62A.2A-103(1)(t), and

 “sellers” of motor vehicles under § 2.103(a)(4).

       413. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of Wash. Rev. Code §§ 62A.2-105(1) and 62A.2A-103(1)(h).

       414. In connection with the purchase of the Class Vehicles, FCA expressly

 warranted that the Class Vehicles were covered by the Lifetime Warranty. FCA

 promised to cover the cost of all parts and labor needed to repair powertrain

 components of the Class Vehicles that were defective in workmanship and materials.

 Moreover, FCA expressly warranted that its obligations under the Lifetime Warranty

 would run for entire duration of Plaintiff and Class members ownership of the Class

 vehicles.




                                         109
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.120   Page 120 of 123




       415. FCA’s promise of the Lifetime Warranty formed the basis of the

 bargain reached when Plaintiff and the Washington Class purchased their Class

 Vehicles.

       416. FCA has breached the Lifetime Warranty by refusing to repair defects

 in the workmanship and/or materials of the powertrain parts and components of the

 Class Vehicles.

       417. Affording FCA a reasonable opportunity to cure its breach of the

 Lifetime Warranty would be unnecessary and futile here because FCA has expressly

 repudiated its obligations under its terms.

       418. Furthermore, the limited warranty of repair and/or adjustments to

 defective powertrain parts, fails in its essential purpose because the contractual

 remedy is insufficient to make Plaintiff and the Washington Class members whole

 and because FCA has failed and/or have refused to adequately provide the promised

 remedies within a reasonable time.

       419. FCA was provided notice of these issues by numerous customer

 complaints, other lawsuits, and the instant Complaint.

       420. As a direct and proximate result of FCA’s breach of express warranties,

 Plaintiff and other Washington Class members have been damaged in an amount to

 be determined at trial.




                                          110
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20       PageID.121    Page 121 of 123




                            WASHINGTON COUNT II
          BREACH OF CONTRACT/COMMON LAW WARRANTY

                            (Based on Washington Law)

       421. Plaintiff Maura Petersen and the Washington Class reallege and

 incorporate by reference all paragraphs as though fully set forth herein.

       422. To the extent FCA’s repair or adjust commitment is deemed not to be a

 warranty under the Washington Commercial Code, Plaintiff and the Washington

 Class members plead in the alternative under common law warranty and contract

 law theories. FCA limited the remedies available to Plaintiff and the Washington

 Class members to just repairs and adjustments needed to correct defects in materials

 or workmanship of powertrain components of the Class Vehicles.

       423. FCA breached this warranty or contract obligation by refusing to cover

 the cost of repairing the failed powertrain components of the Class Vehicles

       424. As a direct and proximate result of FCA’s breach of contract or

 common law warranty, Plaintiff and the Washington Class members have been

 damaged in an amount to be proven at trial, which shall include, but is not limited

 to, all compensatory damages, incidental and consequential damages, and other

 damages allowed by law.




                                         111
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20        PageID.122    Page 122 of 123




                               VII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and the members of the

 Class, respectfully request that this Court:

       a.     determine that the claims alleged herein may be maintained as a class

              action under Rule 23 of the Federal Rules of Civil Procedure, and issue

              an order certifying the Class as defined above;

       b.     appoint Plaintiffs as the representatives of the Class and their counsel

              as Class counsel;

       c.     award all actual, general, special, incidental, consequential damages

              and restitution to which Plaintiffs and members of the Class are entitled;

       d.     award pre-judgment and post-judgment interest on any monetary relief;

       e.     grant appropriate injunctive, including, without limitation, an order that

              requires Defendant to repair to repair the Class Vehicles that have been

              denied repairs under the Lifetime Warranty;

       f.     grant appropriate declaratory relief, without limitation, an order

              declaring the Inspection Clause as an unenforceable provision of the

              Lifetime Warranty;

       g.     award reasonable attorneys’ fees and costs; and

       h.     grant such further relief that this Court deems appropriate.




                                          112
Case 2:20-cv-11231-SJM-APP ECF No. 1 filed 05/18/20        PageID.123    Page 123 of 123




                                  VIII. JURY DEMAND

        Plaintiffs, on behalf of themselves and the putative Class, demand a trial by

 jury on all issues so triable.


 Dated: May 18, 2020                    Respectfully submitted,

                                        By:     /s/ E./ Powell Miller
                                              E. Powell Miller (P39487)
                                              Sharon Almonrode (P33938)
                                              Emily E. Hughes (P68724)
                                              Dennis A. Lienhardt (P81118)
                                              William Kalas (P82113)
                                              THE MILLER LAW FIRM, P.C.
                                              950 W University Dr # 300,
                                              Rochester, Michigan 48307
                                              Telephone: (248) 841-2200
                                              epm@millerlawpc.com
                                              ssa@millerlawpc.com
                                              eeh@millerlawpc.com
                                              dal@millerlawpc.com
                                              wk@millerlawpc.com
                                              Richard D. McCune
                                              David C. Wright
                                              Steven A. Haskins
                                              Mark I. Richards
                                              MCCUNE WRIGHT AREVALO,
                                              LLP
                                              3281 E. Guasti, Road, Suite 100
                                              Ontario, California 91761
                                              Telephone: (909) 557-1250
                                              Facsimile: (909) 557-1275
                                              rdm@mccunewright.com
                                              dcw@mccunewright.com
                                              sah@mccunewright.com
                                              mir@mccunewright.com
                                              Attorneys for Plaintiffs and the Putative
                                              Class



                                          113
